Case 2:18-CV-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 1 of 45

Harmonv V. Peddv v. Aaron’s, Inc.
Civil Action File No. 2:18-cv-01625-SSV-JVW

Exhibit “1”

Case.2:18-cv-01625-SSV-.]CW Document15-1 Filed 10/09/18 Page 20f 45

anc\.'t ~;\161"`(11/16) U.S. EQUAL EMPLOYMENT OPPCRTUNITY COMM|SS|ON

 

DilessAL AND NoTicE, oF RiGHTs

 

TOI Harmony V. Peddy FrOmf New Orleans Field Office
8007 Double Lake Road Hale Boggs Federal Building
Picayune, MS 39466 500 Poydras Street, Room 809

New Orleans, LA 70130

 

l:] On behalf of person(s) aggrieved whose identity is
CONF/DENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Ligita D. Landry,
461-2016-01866 Supervisory investigator (504) 595-2876

THE EEOC lS CLOS|NG ITS FlLE ON TH|S CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act,
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes

Your charge was not timely filed With EEOC; in other words. you Waited too long after the date(s) of the alleged
discrimination to file your charge

HUUUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

[ll:l

Other (bn`efly state)

- NOTlCE GF SU|T RIGHTS -

(See the additional information attached to this form.)

Title Vll, the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that We Will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WlTHlN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more tha__rl_g years (3 vears)

 

 

 

NOV 1 3 2017
EnC|OSUreS(S) \/ eith '/_ Hi", (Date /l/iai/ed)
' Director

c°: Suzanne D. Tay|or LAUR\E W- MASCHEK

Employment Lead Counsel Att°mey at LaW

Aaron.$’ lnc_ 13_50 Gause Boulevard West

400 Galleria Parkway Shde"» LA 70450

Suite 300

Atlanta, GA 30339

Case 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 3 of 45

l\lOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January l, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability However, these terms are redefined and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, We recommend that you share this
information With your attorney and suggest that he or she consult the amended regulations and
appendix, and other ADA related publications, available at
http://www.eeoc.gov/laws/types/disability regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting. '

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
learning, thinl<ing, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
hemic, lymphatio, musculoskeletal, and reproductive functions; or the operation of an individual organ
within a body system.

> Only one maj or life activity need be substantially limited. _

> With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
considered in determining if the impairment substantially limits a major life activity.

‘> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it Would be substantially limiting When active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

“Regarded as” coverages

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/tvpes/disability regulations.cfm.

Case 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 4 of 45

»`.="§

l' fit g t
EEUC Form 5 (11/09)

 

 

 

 

 

CHARGE OF D|SCRlMlNAT|ON Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [:: FEPA
Statement and other information before completing this form.
|:): eeoc 461 -201 6-01 866
Louisiana Commission On Human Rights and EEOC

 

State or local Agency, if any

 

Name (indicate Mr., Ms., Mrs.)

Nlrs. Harmony V. Peddy

Home Phone (lncl. Area Code) Date of Birth

(615) 415-4271 1975

 

 

 

Street Address City, State and Z|P Code

8007 Double Lake Road, Picayune, MS 39466

 

Named is the Employer,`Labor C>rg'anizationl Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against l\/le or Others. (lf more than two, list under PART/CULARS below.) `

 

Name

AARON'S RENTAL

No. Employees, Members Phone No. (lnclg£je Area Code)

500 or llllore b>‘?:§“._- W»?*$C>O®

 

 

 

street Address ciry, stare ana er Code il §‘_"’

 

 

 

 

 

:,:.|
' ; 3
185 GaUSe Blvd., Slldell, LA 70460 l
}..»4\
w
Name No. Ernpioyees, Members Phone t\lo9 (lnclud;e Airea Code)
l;_ F'i
3 fix rf\
- .:;)
Street Address City, State and ZlP Code `~J `-`\ ~'r "J
(`_ "':
" " i.’j
03 iii

 

DlSCRlMlNATlON BASED ON (Check appropriate box(es).)

DATE(S) DlSCRlMlNATlON TOOl< PLACE
Ear|iest Latest

[::| RAcE |::j coLoR |:l sEx I:] REr_rcioN l:l NATroNAL ochiN 03-24-2016 03_24-2016

RETAL|ATION [::j AGE DlSAB|L|TY § GENETIC|NFORMAT|ON

OTHER (Specl'fy)

 

l:] CONT|NU|NG ACTlON

 

THE PARTlCULARS ARE (ll additional paper is needed, attach extra sheet(s)):

l began my employment with Aaron’s Rental on August 22, 2000. Upon returning to work after
maternity leave on May 7, 2015, l explained my medical condition to my new boss, Justin Hafer. l
informed him that there were some things l could not do. l explained my disability and how l could
not do spreadsheets; word finding issues; and how it takes me longer to learn new things like new
computer programs or new ways of doing things. He looked over the paper work and told me that he
could work with it. Everything was going fine until after my boss sent me an e-mail stating that he
was upset because l did not send out information that he had requested. l contacted our home office
AR department and let them know that l was feeling as if my job was in jeopardy because of my
disability. l was informed to get an updated workplace accommodation sheet from my doctor
because the one l had was too old. AR went over my accommodations with my boss. At this point,
he said he would have Melissa do all of my spreadsheets for me. At the beginning of December 2016,
Mr. Hafer failed to accommodate me by requesting that l put a spreadsheet at the bottom of my daily
“Marketing Today” e-mail instead of the self-populating list of stores, l was expected to update the

 

 

l want this charge med with both the EEOC and the State or local Agency, if any. l
will advise the agencies ifl change my address or phone number and l will
cooperate fully with them in the processing of my charge in accordance with their
procedures

NOTA;¥ - When necessary for State and LocalAgencyy equire nts 1

 

l swear or affirm that l have read the above charge and thaht`is true to

 

 

l declare under penalty of perjury that the above is true and correct.

(¢3 2247 \//Q\Z§U\

Date { (, \ chargin§°?rsgmre~)

the best of my knowledge, information and belief
erNAT RE'&= ,

b ' 'e W. Mcrschel<
cry Publg:681
N-té~ iggz$gs oATE

G
of Louisich
My Comml\\lon ll For tile l

     
   
 

 

   

 

 

3/ ll 17

 

 

 

:~ b ` § l .
EEOC Form 5`(11/09)

 

Case 2:18-Cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 5 of 45

 

 

CHARGE OF DISCRlI\/HNATION Charge Presented To: Agency(ies) Charge No(s):

This form is affected by the Priva'cy Act of 1974. See enclosed Privacy Act
Statement and other information before completing this form.

 

EEOC ' v 461-2016-01866

 

Louisiana Commission On Human Rights and EEOC

State or local Agency, if any

 

spreadsheet on my days off. l became overwhelmed. l went to my doctor and informed him of what
was happening and he put me on disability. On March 24, 2016, lwas constructively discharged as a
Divisional S.llll. earning $99,196.80 per year. The company employs over 500 persons.

No reason was given for the action taken against me.

l believe l have been discriminated against because of my disabilit

violation of the Americans with Disabilities Act, as amended.

y, and retaliated against, in

 

 

will advise the agencies if l change my address or phone number and l will

l want this charge filed with both the EEOC and the State or local Agency, if any. l NO RY ' Wh§” nD$Sa(/'y for Sfat€ and Local A 906 irem€"ts

 

 

 

cooperate fully with them in the processing of my charge in accordance with their ,F/
procedures' l swear or affirm that l have read the above charge and that it is true to
l declare under penalty of perjury that the above is true and correct the best of m knowledge, information and beliefl

SlG NAT

 

 

are ` charging§(Panrsr§n§rr,§-) ~ 3/;2 )/ 7

oF'coMPLAi
/%

. M` l , a
. . / /‘/` c . 7 ' M ek
/<3~;&\ )7 MZ»-_:e: l/”jicc zmzirz;rz;lmg@s‘£@tiiiit£t
l D \¢//( \

 

LA Bor Roll # 26681
Notory # 66993
Stote of Loulslono

 

 

 

 

 

n l A
lVly bull\ll

 

E'EOCFO,m~S. ,Og)(jase 2:18-Cv-01625-SSV-.]CW Document15-1 Filed 10/09/18 Page 6 of 45

 

 

 

 

 

 

CHARGE OF DjSCR|j\/HNAT|ON Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974 See enclosed Privacy Act |: FEPA
Statement and other information before completing this form.
gecc 461-2016-01866
Louisiana Commission On Human Rights and EEOC
State or local Agency, if any
Name (indlcate Mr, Ms', ll/lrs.) Home Phone (/ncl Area Code) Date of Birth
Nlrs. Harmony V. Peddy (615) 415-4271 1975

 

 

 

Street Address Cily, State and ZIP Code

8007 Double Lake Road, Picayune, lVlS 39466

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That l Believe
Discriminated Against l\/ie or Others. (lfmore than tWo, list under PARTICULARS be/ovv.)

 

 

 

 

Name Nc. Employees, Mennbers Phone No. (lnc/ude Area Code)
AARON'S RENTAL 500 or Nlore (985) 781-0214
Street Address City, State and Z|P Code

185 Gause Blvd., Slidell, LA 70460

 

 

 

 

 

Name No. Emplcyeesl Members Phone Noi (/nc/ude Area Code)

Street Address City, State and ZlP Code

DlS`CR|l\/l|NATlON BASED ON (Checl< appropriate box(es).) DATE(S) DlSCRll\/l|NATlON TOOK PLACE
Earliest Latest

[::l RACE l:l coLoR [:l sex l:l RELtctoN l:] NATtoNAL oatctN 03-24_2016 03_24~2016
RETALtArtoN [:j AGE otsAetLtrY |:: GENeTlctNFoRMATioN

OTHER (Specl`l'y) :] CONT|NUlNG ACTlON

 

 

THE PARTlCUl_ARS ARE (lf additional paper is needed, attach extra sheet(s)).'
l began my employment with Aaron’s Rental on August 22, 2000. Upon returning to work after
maternity leave on May 7, 2015, l explained my medical condition to my new boss, Justin Hafer. l
informed him that there were some things l could not do. l explained my disability and how l could
not do spreadsheets; word finding issues; and how it takes me longer to learn new things like new
computer programs or new ways of doing things. He looked over the paper work and told me that he
could work with it. Everything was going fine until after my boss sent me an e-mail stating that he
was upset because l did not send out information that he had requested. l contacted our home office
AR department and let them know that l was feeling as if my job was in jeopardy because of my
disability. l was informed to get an updated workplace accommodation sheet from my doctor

t because the one l had was too old. AR went over my accommodations with my boss. At this point,
he said he would have llllelissa do all of my spreadsheets for me. At the beginning of December 2016,
llllr. Hafer failed to accommodate me by requesting that l put a spreadsheet at the bottom of my daily
“lVlarketing Today” e-mail instead of the self-populating list of stores, l was expected to update the

 

 

l want this charge med with both the EEOC and the state or local Agency, if any. l NOTARY ~ When necessary for Slate and Local Agency Reqw`remenls
will advise the agencies ifl change my address or phone number and l will
cooperate fully with them in the processing of my charge in accordance with their

procedures l swear or affirm that l have read the above charge and that it is true to

 

 

 

l declare under penalty of perjury that the above is true and correct the best of my knowledge information and belief
SlGNATURE OF COl\llPl_AlNANT

. SUBSCR|BED AND SWORN TO BEFORE ME TH|S DATE
\Z \/ (month, day, year)

Date Charging Party Signature

 

 

 

Case 2:18-Cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 7 of 45

EEOC Forn'l 5 (11/09) '

 

 

 

CHARGE OF D|SCR|M|NAT|ON Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974_ See enclosed Privacy Act ‘::l FEPA
Statement and other information before completing this form,
i=_Ecc 461-2016-01866
Louisiana Commission On Human Rights and EEOC

 

State or local Agency, if any

 

 

spreadsheet on my days off. l became overwhelmed. l went to my doctor and informed him of what
was happening and he put me on disability. On March 24, 2016, l was constructively discharged as a
Divisional S.Nl. earning $99,196.80 per year. The company employs over 500 persons.

No reason was given for the action taken against me.

l believe l have been discriminated against because of my disability, and retaliated against, in
violation of the Americans with Disabilities Act, as amended.

 

 

l want this charge filed with both the EEOC and the State dr local Agency, if any_ i NOTARY ~ When necessary for Stafe and Local Agency Requiremenls

will advise the agencies if l change my address or phone number and l will
cooperate fully with them in the processing of my charge in accordance with their

 

procedures' l swear or affirm that l have read the above charge and that it is true to

l declare under penalty of perjury that the above is true and correct the best of my knowledge information and belief.
S|GNATURE OF COMPLA|NANT

 

SUBSCRIBED AND SWORN TO BEFORE ME TH\S DATE
)< )5 (rnonth, day, year)

Date Charging Pan‘y Signature

 

 

 

vCase 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 8 of 45

CP Enc|osure with EEOC Form 5 (11/09)

PRlVAcv AcT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. FoRivi NulvtBER/TlTi.E/DATE. EEOC i-'orm 5, Charge of Discrimination (11/09).
2. AUTHOR|TY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 UiS.C. 625, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3. PRiNciPAL PuRPosEs. The purposes of a charge taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings

4. RouTiNE UsEs. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable other federal, state or local laws). information
given will be used by staff to guide its mediation and investigation efforts and, as applicable to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER Disci.osuRE is NlANoAToRY; EFFECT oF NoT GiviNo lNi=oRtviATloN. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. V\/ithout a written charge EEOC will ordinarily not act on the complaint
Charges under Title Vll, the ADA or GlNA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); Charges
under the ADEA should ordinarily be signedl Charges may be clarified or amplified later by
amendment. lt is not mandatory that this form be used to make a charge.

NothE oi= RiGHT To REouEsT SuesTANTiAt_ WEioHT REviEw

Charges filed at a state or local Fair Employment Practices Agency'(FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements You will be told which agency will handle
your charge V\/hen the FEPA is the first to handle the charge it will notify you of its final
resolution ofthe matter. Then, if you wish EEOC to give Substantial VVeight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NoricE oi= NoN-RETAL\ATioN REouiREiviENTs

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge Under Section 704(a) of Title Vll, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GlNA, it is unlawful for an employer to
discriminate against present or former employees orjob applicants, for an employment agency to
discriminate against anyone or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.

Case 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 9 of 45

EEOC Form 5 (11/09)

 

 

 

 

 

 

CHARGE OF D|SCR||\/||NAT[ON Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974 See enclosed Privacy Act [: FEPA
Staternent and other information before completing this form
EEoc 461 _2016-01 866
Louisiana Commission On Human Rights and EEOC
State or local Agency, if any
Name (ind/`cate Mr,, Ms., Mrs.) Home Phone (/nc/. Area Code) Date of Birth
lillrs. Harmony V. Peddy (615) 415-4271 1975

 

 

 

Street Address City, State and ZlP Code
8007 Double Lake Road, Picayune, lillS 39466

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That l Beiieve
Discriminated Against iv'ie or Others. (lf more than two, list under PART/CULARS below.)

 

 

 

 

Name No. Employees. Members Phone No. (/nc/ude Area Code)
AARON'S RENTAL 500 or illiore (935) 781-0214
Street Address City, State and ZlP Code

185 Gause Blvd., Slide|l, LA 70460

 

 

 

 

 

Name No. Employees, Members Phone No. (/nclude Area Code)

Street Address City, State and ZlP Code

DlSCRll\/liNAT|ON BASED ON (Check appropriate box(es).) DATE(S) DlSCRli\/ilNATiON TOOK PLACE
Eariiest Latest

[::] RAcE l:j coLoR [:] sex [:l REL\cioN [:] NATioNAL oRiGiN 03-24-2016 03-24-2016
RETAuATiON |::\ AGE oisAaiLiTY [::j GENETiciNFoRi\/iATioN

OTHER (Spec/'fy) |:: CONT|NU|NG ACT|ON

 

 

THE PARTlCULARS ARE (lf additiona/paper is needed, attach extra sheet(s)).'
| began my employment with Aaron’s Rental on August 22, 2000. Upon returning to work after
maternity leave on Nlay 7, 2015, l explained my medical condition to my new boss, Justin Hafer. |
informed him that there were some things l could not do. l explained my disability and how l could
not do spreadsheets; word finding issues; and how it takes me longer to learn new things like new
computer programs or new ways of doing things. He looked over the paper work and told me that he
could work with it. Everything was going fine until after my boss sent me an e-mail stating that he
was upset because l did not send out information that he had requested. i contacted our home office
AR department and let them know that l was feeling as if my job was in jeopardy because of my
disability. l was informed to get an updated workplace accommodation sheet from my doctor
because the one l had was too old. AR went over my accommodations with my boss. At this point,
he said he would have Nleiissa do ali of my spreadsheets for me. At the beginning of December 2016,
i\llr. Hafer failed to accommodate me by requesting that l put a spreadsheet at the bottom of my daily

 

“llliarketing Today” e-mail instead of the seif-populating list of stores, l Was expected to update the

 

l want this charge filed With both the EEOC and the State or local Agency. if any. | NOTARY - When neCOSSa'Y for Slale and LOCB'AQ€”C)/ Re€lU/'fem€”l$
will advise the agencies if l change my address or phone number and l will
cooperate fully with them in the processing of my charge in accordance with their

 

procedures l swear or affirm that l have read the above charge and that it is true to

 

 

l declare under penalty of perjury that the above is true and correct the best of my knowledge information and belief.
S|GN/-\TURE OF COMPLA|NANT

, , SUB$CRiBED AND SVVORN TO BEFORE i\/lE Ti-iiS DATE
"/ \/ (month, day, year)

 

t
l Date Charging Party Signature

 

 

 

Case 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 10 of 45

EEOC Form 5 (11/09)

 

 

 

CHARGE OF D|SCR|[\/||NAT|ON Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974_ See enclosed Privacy Act l:] FEPA
Stalement and other information before completing this form.
EEoc 461 -2016-01866
Louisiana Commission On Human Rights and EEOC

 

State or local Agency, if any

 

spreadsheet on my days off. l became overwhelmed. lwent to my doctor and informed him of What
was happening and he put me on disability. On March 24, 2016, i was constructively discharged as a
Divisional S.Nl. earning $99,196.80 per year. The company employs over 500 persons.

No reason was given for the action taken against me.

l believe l have been discriminated against because of my disability, and retaliated against, in
violation of the Americans with Disabilities Act, as amended. '

 

 

l want this charge filed with both the EEOC and the State or local Agency, if any. l NOTARY - When necessary for Slal€ and LOCa/AQ€HCV Requif€m€"l$
will advise the agencies ifi change my address or phone number and l will
cooperate fully with them in the processing of my charge in accordance with their

 

procedures l swear or affirm that l have read the above charge and that it is true to

 

 

l declare under penalty of perjury that the above is true and correctl the best of my knowledge information and beliet.
SlGN/-\TURE OF COMPLA|NANT

SUBSCR|BED AND SWORN TO BEFORE NlE TH|S DATE
t ~.k/: (month, day, year)

Date l Charglng Party Signature

 

 

 

Case 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 11 of 45

CP Enciosure with EEOC Form 5 (11/09)

PRivACY ACT STATEMENT: Under the Privacy Act of 1974, Pub_ Law 93-579, authority to request
personal data and its uses are:

1. FoRNi NuiinBER/TiTLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHOR|TY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U,S.C. 2000ff-6.

3. PRiNciPAi_ PuRPOsEs. The purposes of a charge taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings

4. RouTiNE UsEs. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable other federal, state or local laws). information
given will be used by staff to guide its mediation and investigation efforts and, as applicable to
determine, conciliate and litigate claims of unlawful discrimination This form may be presented to
or disclosed to other federa|, state or local agencies as appropriate or necessary in carrying out
EEOC's functions A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER Disci_osuRE is iViANDAToRY; EFFEcT oi= No'r GiviNG lNFoRii/iATioN. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. VVithout a written charge EEOC will ordinarily not act on the complaint
Charges under Titie Vll, the ADA or GiNA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed Charges may be clarified or amplified later by
amendment. lt is not mandatory that this form be used to make a charge

NoTicE oi= RieHT ro REQuEsT SuBsTANTiAi_ WEiGHT REviEw

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements You will be told which agency will handle
your charge When the FEPA is the first to handle the charge it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial V\/eight Review to the FEPA's
final findings you must ask us in writing to do so within 15 days of your receipt of its findings
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge

NoTicE oF NoN-RETALiATioN REQuiREiviENTs

Piease notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge Under Section 704(a) of Title Vll, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GiNA, it is unlawful for an employer to
discriminate against present or former employees orjob applicants for an employment agency to
discriminate against anyone or for a union to discriminate against its members or membership
applicants because they have opposed any practice made unlawful by the statutes or because
they have made a charge testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.

Case 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 12 of 45

  

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
INTAKE QUESTIONNAIRE

 

Please immediately complete this entire form and return it to the U.S. Equal Employment Opportuni
Commission (“EEOC”). REMEMBER, a charge of employment discrimination must be filed within ti
time limits imposed by law, within 180 days or in some places within 300 days of the alleged discrimination When we receii
this fonn, we will review it to determine EEOC coverage Answer all questions completely, and attach additional pages
needed to complete your responses If you do not know the answer to a question, answer by stating “not known.” lf
question is not applicable Write “N/A.” (PLEASE PRINT)

1. Peirsonal Information

 

 

 

 

 

 

 

 

 

 

 

 

Last Name: 02 ¢5 05 q First Name: }~/ a ¢-.11 .»_. .1 1 MI: l/

Street or Mailing Add;less: 57;:l (1`),~_,? .55 § w;515p 5\ ..@__,z';"‘, }\OC/ 571 Apt or Unit #:

City: p,`mq.i.\ g County: pearl iii/er State: 7"7 5 Zip: :",-°l"/L¢ Lg

Phone Numb:rs: Home: ( ) Work: Q_ )

Cell: (_oi) i~i l 5 ~ ’~/ al 7/ Email Address:

Date of Birth: o 51 - i 5 " i 61 '7 5 Sex: l:l Male El/Female Do You Have a Disability? [I’l/Yes l:| No
Please answer each of the next three questions i. Are you Hispanic or Latino? El Yes El”No

ii. What is your Race? Please choose all that apply. El American Indian or Alaskan Native l:l Asian El/White
l:l Black or African American i:l Native Hawaiian or Other Pacific Islander

iii. What is your National Origin (country of origin or ancestry)? ll 5 ,Q

Please Provide The Name Of A Pcrson Wc Can Contact If We Are Unahle To Reach You:

 

 

 

 

Name: /l ,1 1 R scm Relationship: 77@+51 e \'» -; ~ 5a u>
rt , , _ / /
Address: %’OO 7 00 a ls le lock 51 e Rcl City: P.e ct 1 nn c State: f") 3 Zip Code: 75 ‘l sits t,,
('\ _________-________
Home Phone: ( ) Other Phone: go 15) 3 lO -~ s‘/ ~7 '7 5

 

 

2. l believe that I was discriminated against by the following organization(s): (Check those that apply)
I'@mployer l:l Union l:l Employment Agency l`_'l Other (Please Specify)

 

Organization Contact Ini’ormation (If the organization is an employer, provide the address where you actually worked. If you
work from home check here l:l and provide the address of the office to which you reported.) If more than one employer is
involved, attach additional sheets

Organization Name: /"t 11 1~ 0 -.1' s

 

 

 

Address: 55/5 G@ctse 53 lr/¢l. inst County: S+,T/a remand 53011~5.5:;\1
. a . F"
Ciry: § i . eli l l Srare; l\ ,4 zip: 763 ri 5&/ Phone (¢)ss) 71 a~» n s o a

 

Type of Business: 521 rn:+a re l\@ 115 g Job Location if different from Org. Address: Q`l‘ica ./.1 li H wl ial 55 S~»a.»e /O-

 

Human Resources Director or Owner Name: 1001 n \. a l l s Phone: ( ‘i 5“5) 7 / S” ~`L) 3 o 5/
Numl)er of Employees in the Organization at All Locations: Please Check (J) One
l:i Fewer Than 15 El 15 - 100 ill 101 - 200 ill 201 - 500 l/More than 500

3. Your Employment Data (Cornplete as many items as you are able.) Are you a federal employee? l`_`l Yes l:l No
Date Hired: €¥=- 72 2 ~ a 0 0 0 Job Title At Hire: C g R
Pay Rate When Hired: 5 S/. Ci O ij 1- Last or Current Pay Rate: 55 Cl, l Cl (¢ ., S/ C: L,f.-

- - . . . _ s t ‘ l p/Cit`r'§‘lc".~i citi?g;t})?lfj_‘(.
Job 'l`ttle at 'l`lme of Alleged Discriminatlon: 131 »/. 5 to n a , 3. l”"l Date Qult/Dlscharged: 5 / 92 ’7’/»,2 o ; ta
Name and Tit]e of Immediate Supervisor: :l_/ . 515 11 515 51 15 12 1»-

lf Job Applicant, Date You Applied for lob lob Title Applied For

 

Case 2:18-cV-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 13 of 45

4. What is the reason (hasis) for your claim of employment discrimination?

FOR EMMPLE, if you feel that you were treated worse than someone else because of race, you should check the box next
Race. If you feel you were treated worse for several reasons, such as your sex, religion and national origin, you should che¢
all that apply. lf you complained about discrimination participated in someone else ’s complaint or filed a charge
discrimination and a negative action was threatened or taken, you should check the box next to Retaliation.

|J Race 5`_'.5 Sex l:lAge MDisability L__l National Origin [] Religion [‘Zl/Retaliation El Pregnancy 53 Color (typically a
difference in skin shade within the same race) 5`_'5 Genetic Information; circle which type(s) of genetic information is involved:
i. genetic testing ii. family medical history iii. genetic services (genetic services means counseling, education or testing)

If you checked color, religion or national origin, please specify:

 

If you checked genetic information, how did the employer obtain the genetic information?

 

 

1

11 ~ ~ »
Other reason (basis) for discrimination (Explain): al ;\' 9 5 a t /1 n 05 r»y n ct ++ ct ¢~ 5'\ a 05 53 cr c:; 6 5 ..
t t m

5. What happened to you that you believe was discriminatory? Includc/the date(s) of harm, the action(s), and the name(s)
and title(s) of the person(s) who you believe discriminated against you. Please attach additional pages if needed.
(Example: 10/02/06 - Discharged by Mr. John Soto, Production Supervisor)

A.Date:§@@+ 311/25`555Acti0n: Ge+ apee+ @5+5\ met e~~m<-i°t5 a++ct¢heJ\

o
hecc~».t&\; z cact5c5 rtct+ cla ct 512-nt)5e' CC\5{‘L<5¢1~5‘¢O/\o

5 c z v . " 5
Name and Title of Person(sz Resp_onsible: pl n 5 1555 n 5~5 035-73 r“ , 5:)\ ft s 50 n 515 5,/.<~ t pre s l ¢5 9 n sir
31 O 5 Lc ` '

 

6 o
B.Date:?Z<,\~¢E,Z/,z"r""' Action: 51€ 5a5+ mot~-n,,\c,» Y 3€.1+ C,-,i,t~+ <1»519

o ' ` . (W` ’5 o
mnr~~/\i;\_:'{l .:{’t)¢`€c:clfgl\€€+ c\`l:+e\“ vii LD¢chtj)l</\C( ACCQW\MO GLC&+¢OV\S fjcwc,5 I
o)d$ 5»\ _aSe. +e hsu/t so_”~@¢>'\e elsq(‘ ~.Le +kas'=_ \/ s . l _ '

Name and 'léltle of Person(s) Responsible 5 5 /5 st g th .-s 5~5 cl 5 e t' D, /. S to n a 5
` f
6. Why do you believe these actions were discriminatory? Please attach additional pages if needed 5" ’ L' 5

~ \ g .
5/<,xp5c\\/\ec5 on c\i’~l'ctc-L»Gcl D&Q€S
t l (~.(

pfp§iclt""

 

7 . What reason(s) were given to you for the acts you consider discriminatory? By whom? His or Her Jol) Title?

~_/

0 \'.`r
A asset q sell 05 51.; tool s ae°~t 11 ~t@ 51¢1\/@ see ele Ma+e
\. C ‘§ m J
me beCcL-»LSC' lie oe€c5ee5 ct 553`55\7 +5\€@5' Cott5c5 050 S!d'”'@€t@t

5 e @ '>` ,.
8. Descrihe who was in the same or similar situation as you and how they were treated. For example, who eis applied
for the same job you did, who else had the same attendance record, or who else had the same performance? Provide the
race, sex, age, national origin, religion, or disability of these individuals, if known, and if it relates to your claim of
discrimination For example, if your complaint alleges race discrimination, provide the race of each person; if it alleges
sex discrimination, provide the sex of each person; and so on. Use additional sheets if needed.

Ot` the persons in the same or similar situation as you, who was treated better than you?
Full Name Race, Sex, Age, National Origin, Religion or Disability Job Title Description of Treatment

A. id 050 "'?Ct`!‘ 5\/¢\00[) 0`5: C‘w\\tO"\€ 65§,€ v-/":`i'l’\ C'\ 5"¢€€.105
o ~: Z.'/ w 5

"“'J lb*‘"'r/ :5- 'c§€l% °5*51€ G"\5»i Dglml 5\’\ o.c\t‘ 5
//’ al re '

B. %+ct+€ ci€`”ecri

 

Case 2:18-cV-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 14 of 45

Oi` tile persons in the same or similar situation as you, Who Was treated worse than you?
Full Name Race, Sex, Age, National Origin Religion or Disability Job Title Descrigtion of Treatment

 

 

 

 

Of the persons in the same or similar situation as you, Wilo was treated the same as you?
Full Name Race, Sex, Age, National Origin Religion or Disability Job Title Descrigtion of Treatment

A.

 

 

 

 

Answer questions 9-12 only if you are claiming discrimination based on disability. If not, skip to question 13. Please tell
us if you have more than one disability. Please add additional pages if needed.

9, Please check all that apply: E/Yes, l have a disability
E] I do not have a disability now but l did have one
|:] No disability but the organization treats me as ifI am disabled

10. Wilat is the disability that you believe is tlie reason for the adverse action taken against you? Does this disability
prevent or limitbyou from doing anythiug? (e.g., lifting, saleeping, breathing, Walking, caring for yourself, working, etc.).
v v . . o » ' ~» o
7"7¢,' /i'$o.b=l.+q eFPS m€i:rom 'x§of!<»nc.' ob'\+in r\u"‘oio€'"$, C-»zsc.ocic,ét[:¢\.
° /- ”" ` 1 ` ° d ' i ‘

c\'iian<; Oc°*’ '"W»Q"\+. liber~ .v~\cz on C\ ('Q'*'\Oi.i+?\" sCmf` Q'X+<°\ocl)¢c b€r"'\<;‘r`i,

(_ old o clc (‘ cl ('“ g 10 l l

o)c:r“ '\C.n i~\Cy »§'S~c'€§-. cir\'><\@'+:; c\$€)roe¢"

’ ("

11. §o/you use medications, medical equipment or anything else to lessen or eliminate the symptoms of your disability?
Yes El No
If “Yecs, ” What medication, medical equipment or other assistance do you use?

;~.»' ._._/ `-/ 0
R§((.é+ci'c’l)\"‘am, XQY\?.X. lep©r'")€z')<l. ;"°]€XC\"/

 

12. Did you ask your employer for any changes or assistance to do your job because of your disability?
|_T:l“‘(es El No

lf “Yes,” when did you ask? C[" ' .§L S/ -' l § How did you ask (verbally or in writing)? il n L;'> r , ~¢'» , »\ c;
rel
Who did you ask? (Provide full name and job title of person)

0 .' .~ ; - l § \
(\'L.\S~i‘;r'\ HQ`QQ\"; ©;{,/,S¢@.~’\GL} i/»€E PF€S':QI@L‘§Y"“
` . ))
Describe the changes or assistance that you asked for: ,li ++@ (- l\m § n ~+ fl C

 

 

 

l
. c ' d
Ho`w did your employer respond to your request? l '1 z l n c r o c 3 c= c).’ M q +=“ c\ fe / § , o )._s cl s m a m ,_‘

<L_/ . ,5 a d ` j
1 )"\i.“'\ ‘QV/i""\iw@]'}v' nc[<;.i»€r/l a spree-cti sl~\@e‘i’" Actci: wm 59€(:})4++@¢"‘{1@01"»
(`i f

Case 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 15 of 45

13. Are there any witnesses to the alleged discriminatory incidents? lt yes, please identify them below and tell us what
they will say. (l’lease attach additional pages ii needed to complete your response)

 

 

 

 

Full Name Job Title Address & Phone Nuinber What do you believe this person will tell us?
`_` g l > C `( v y ' 1
A- AC 13 E`i':: €X R€Cli<!n<:c[ W¢L"¢‘t¢¥`€"_ /SC \)G¢i+ll`£l‘)/O'é pmf)(/@Q‘i)\cm£av/Q+»L€. L./Q7C'
` (..¢ / (~1 Y (“\d* rs
337~5@/%7§717](@ ll\Pu i,`i°i`€' ‘l’rci\~’\é'» `t'c l)ci$l'\ mt limit
`("‘l,e n o virgin arkmmi §§ co bet lot cat/ci i»,.

B- 51 fla uslw ii fl… l<i`lv .;l o so l… f.m sr 51~2;1© 717?+¢1?’,»§¢¢/~"\70<)0~:2
=`» 0 " ,\ ' \
(,"n,r-F. iequ weren/tel \"~l\¢ l/.)<wl<olo<(i’ riccs.~s.~\¢<li
~t"*\ll /(:l/Ol) c'icr,'\~(;?l@% Ll\Ci/\;_]€c( go Wilch ~i'l'\:_j bsent/wo

~ . . U/ "_3 |'~'~’ 3 Q) l g 4a 6
14. Have you filed a charge previously on this matter with the EEOC or another agency? l:l Yes No

15. lf you filed a complaint with another agency, provide the name oi' agency and the date of i`iling:

 

 

16. Have you sought help about this situation from a union, an attorney, or any other source? lIl"Yes l:| No
Provide name of organization, name of person you spoke with and date of contact. Results, if any?

'. L?L'\ el

'l’lU\`e -l~!"ll_§c» pit ‘¢"'0$`~~; ’l’$ '\»if"-l' P>(f?f)‘i' §)'\P c'l-c] cited l'"l& lin/k M‘; /ii‘i¢
he r‘? 7"?(¢\5<*’)-€( v . . . \C_rdv 1439/hers cc)w~\p;_ ref
ease c ec one of the boxes below to tell us w at you would like us to do with the information you are providing on thi

questionnaire. If you would like to tile a charge of job discrimination you must do so either Within 180 days from the day yo‘:
knew about the discrimination, or within 300 days from the day you knew about the discrimination if the employer is located in
a place where a state or local government agency enforces laws similar to the EEOC’s laws. If you do not file a charge of
discrimination within the time limits, you will lose your rights. lf you would like more information before filing a charge
or you have concerns about EEOC’s notifying the employer, union, or employment agency about your charge, you may
wish to check Box 1. if you want to tile a charge, you should check Box 2.

...-»‘ l ~L: `
l 1161/le n ladder hel‘l)w\o roe ul/ else slo.'l'(ef$ comp .‘$w~l?

 

BOX 1 l:l l want to talk to an EEOC employee before deciding whether to file a charge l understand that by checking this box,
I have not filed a charge with the EEOC. I also understand that l could lose my rights ii' I do not file a charge in time.

 

 

BOX 2 want to tile a charge of discrimination, and I authorize the EEOC to look into the discrimination I described above.
l understand that the EEOC must give the employer, union, or employment agency that I accuse of discrimination
information about the charge, including my name. I also understand that the EEOC can only accept charges of job
discrimination based on race, color, religion, sex, national origin, disability, age, genetic information, or retaliation for opposing
discrimination

 

 

   

ff_,< Cl ~ .;Z C> ita

Today’s Date

 

 

/`

GACT STATEM T: T s form is covered by the Privacy Acl of 1974: Public Law 93-579. Aulhorily for requesting personal data and lhe uses lhereof are:

1) FORM NUMBERHITLH§ATE. EEOC lnlal<e Queslionnalre (9/20/08). 2) AUTHOR|T¥. 42 U.S.C. § ZOGOe-S(b), 29 U.S.C. § 211. 29 U.S.C. § 626` 42 U.S.C. 12117(3)

3) PR|NClPAL PURPOSE. The purpose of this questionnaire is to solicit information about claims of employment discrimination determine whether the EEOC has jurisdiction over those

claims, and provide charge filing counseling as appropriate Conslslenl with 29 CFR 1601.12(b) and 29 CFR 1626.8(c). this questionnaire may serve as a charge if il meets the elements of a

charge. 4) ROUTlNE USES. EEOC may dlsclose information from lhls form fo other stale. local and federal agencies as approprlate or necessarle carry out the Commlsslon's functions 01

if EEOC becomes aware of a civil or criminal law violation. EEOC may also disclose information lo respondents in lillgaflon, lo congressional offices fn response lo inquiries from parties to the

charge to disciplinary committees investigating complaints against attorneys representing the parties to fhe charge or to federal agencies inquiring about hiring or security clearance matters

5) WHETHER Dl$CLOSURE IS MANDATORY OR VOLUNTARY AND EFFF_CT ON lNDlVlDUAL FOR NOT PROVlDlNG lNFORNlATlON. Providlng this information ls voluntary but the

failure lo do so may hamper the Commission's investigation of a charge ll is not mandatory that this form be used fo provide the requested information

November 2009

Case 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 16 of 45

To whom it may concern,

Upon returning to work after maternity leave on l\/lay 7“‘, 20i 5, l went to my new boss, lustin Hafer.
My boss of 14 ’/2 years, Dave Boggan, had been let go while l was on leave, and Justin seemed to be
excited that l was back and willing to allow me to work as l always had because of my positive
reputation for driving sales. l told him that my excitement level was still there and I was ready to get
the job done, but there were a few things that he needed to know about me that were sensitive and had
only been shared with a select few in the past. Ken, the president that had resigned 3 years prior, Dave,
my boss that they just let go, and Tiin, the divisional analyst, that they just let go, as far as l knew.

I showed him attachment “A” and explained that 6 years ago I had a 40 to 50 lb metal beam fall
on my head while setting a_remodel and this was my 2“° concussion while working for the company l
also explained that since this accident, l had been having some problems but had worked very hard to
figure out how to overcome them and still do my job successfully l explained that there were some
things that l could not do in order to not cause brain fatigue and distress which caused migraine
headaches and anxiety attacks l also explained my dyscalculia and bowl could not do spreadsheets so
I had always contacted Tim in the past and he would do the spreadsheet and send it back to me. Theni
would send it out in order to come to a desired comparison or trend l also explained my word finding
issues when under stress or lack of sleep. l explained my migraine treatments of 32 injections in my
head and neck every 2 months and medication so that l could continue working l told him that, as he
could see from the paperwork, anything with a squiggly line on the back page, which is mostly number
or processing related, l scored so low that it is considered impaired l then explained that it takes me
longer to learn new things like new computer programs or new ways of doing things. I wanted him to
know that it was not that l did not want to do things his way, it would just take me a bit longer to make
any changes and he would have to be patient with me as l worked through the changes Justin looked
over the paperwork and handed it back to me and said, “We can work with this.”

l Went back to work and it started off fine. l was pumping up stores and working on pumping
up the sales teams and getting them motivated to grow, but slowly, he started asking me for more and
more numbers that could not be pulled from a self calculating report, or asking me how we rank in
different categories off of reports that were not ranked that way on large conference calls.

Ai"ter he sent me an e-mail on September 3r°, 2015, where he was quite upset because l did not
send out information that he had requested, l contacted our home office AR department and let them
know that l was feeling as if my job was in jeopardy because of my disability. See attachment, “B”.
Melissa, the administrative assistant assigned to do formulas for me, had not had a chance to add in the
additional information yet, and l was frightened for my job.

When l contacted the home office AR department, they requested a copy of what paperwork l
had shown to lustin so l faxed it to them and they requested that l get with my Dr and receive a new
workplace accommodation sheet because that was so old. l called Dr. Booksh and scheduled an
appointment

l saw Dr. Booksh and she wrote up the accommodations off of the job description that our local
AR representative gave inc to give her, and a representative from home ofi`ice, Ayesha Adams, came to
Slidell from Atlanta to go over them With Justin and myself See attachment “C”

At this point, he said he would have Melissa do all of my spreadsheets for me and l would just
send them out and that we would just have to watch my mileage and plan my trips so that my trips
would not break the company mileage policy We also discussed, in the meeting, that l would be
traveling more, in the upcoming months, while training sales classes I thanked him for the
spreadsheets and explained that when l mess up on something like that, it leaves me ilustered for hours.

After our meeting with AR, Justin decided thatl could only be in my home store l day a week,
giving me very little time for brain rest.

Even though Melissa was doing the formulas and l was just cutting and posting them, he would

Case 2:18-CV-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 17 of 45

still regularly send me things like this, see attachment, “E”, that l would have to quickly have to get in
touch with l\/lelissa and find out what was going on and put myself into an anxiety attack

By 3rd quarter, l was driving an average of 600miles a week and on my computer until at least
9:00 every night because l had to gather information from all bottom 20 stores and some did not turn it
in until the end of their day, and Justin made it clear that if he called at Q:OOAM, l needed to have the
list of who was complete That meant l had to drive to my next store, sometimes 100 to 250 miles the
next morning, leaving little time for brain rest, so my headaches began to worsen and so did my anxiety
level. l\/ly neurologist increased one medication and added another in an attempt to keep me in balance

Then, at the beginning of December l was called into the office With Justin and Danielle, our
local AR rep. Because of the fact that most people that go into the office with both of them do not
come out with a job, it is known that you agree with whatever they ask of you when you are in there, or
you are out of a job. Justin requested that l put a spreadsheet at the bottom of my daily “Marketing
Today” e~mail instead ofjust the self populating list of stores that was on the bottom 20 that l had
always insert. Every morning, he needed me to update their NCD (New Customer Deliveries). l knew
with Danielle sitting there, l could do nothing but say, “OK”. l had to get to work early So l could
double and triple check the numbers l found that even on my days off while l was taking a “Personal
Day” l was expected to update the spreadsheet See attachment “F”

Most Days, l was the first person, Regional Manager or Divisional Staff to get to my Store so
that l would have time to get all of this work done for him and still train my staff

Then, on March ZZ“d, 2016, l sent out lustin's last spreadsheet l had an appointment with my
neurologist and asked him what he could do. l told him my schedule and let him know that l was
eating Excedrin migraine and chasing it with Mountain Dew Voltage to keep my headaches down, but
the car lights were still cutting through like daggers and he said, “No more.” “You have put up a good
tight and you are done.”

He put me on disability for brain rest. See attachment, “G”

case 2:13-cv-0aaea+asviaaiwzd*i>¢;)aaaianthastn.l§;ilaid 10/09/18 iii-aaa lthé>lié§

 

 

 

Jun. 7. QOlé 9:26AM Dr'.$`usan Andrews N0.9048 P. ll
h . , . _ .
hleuropsychologieal and Psychological Serviees
tot Children and Adults, LE_C

311 f ch 4 Susan R Andrews, Ph.D. Me/issa-.l. Aul)ert, Ph.D. Randee L. Booksh, Ph.D.
b NEUROPSYCHOLOG¥CAL EVALUAWON

NAW|E: Harmony Peddy

AGE: 35 years

DATE OF BERTH: 245-1975

DATES QF EVALUATEON: tt -1-2010, 11-2-2010

DATE.OF FEEDBACK 12-‘7~20‘10

DATE Ol`~' REPORT: 12-14~2010

REFERRAL:
TESTS ADMHN!STERED:

 

---..,-.~__.

Patrick Glyr'm, M.D.

Wechs|et Adult lnte|ligence Scale-l\/
A-Tast of Auditory |nattentlon

Test of Variab|es of At_tention
Sensory-Perceptual Screening Exam
Hooper Visual Organlzation Test
Wepman Memory for Spatial Orientation Test
Clock Drawing

Tactual Performance Test

Speech Sounds Peroeption Test
Seashore Rhythm Test

Finger Tapping Test

Grooved Pegboard Test

Boston Naming Test

Wide Range Achievement Test~4
Wechsler Memory Scale - |V
Category Fluency (Animals)

- Letter FluencyTest (FAS)

Trai`| Making Test

Stroop Color and Word Test
De|is-Kaplan Executive Function System-
' 20 Questions Test

Categoay Test

Hayling Test

Green’s Word |\/iemory Test

21 |tem Test

Personality Assessment Im/entory

lowa |ntervlew for Partia| Seizure-Like Symptoms
Clinica! lnterview

 

2626 N.AmoultR,d. ~. Ste,220 » Mstairie, LA 70002 \y 1217 Florida Street - Mandevi|le, LA 70448
Main.504.831.0109 111 andrews.ot&ce@att.net \y Fax.504.834,8802

Case 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 19 of 45

-.lun.

P..ECEI"»"ED BE).’“`B?.'“QE\J.E- B’BZEl'El ‘ElE:.‘_:lE¢'llE:E¢il§l l_»"-`"»|_ll?:IE l-’l§:§!Z;Cl-lEl’~'_`
7. 20lt) Q:QGAM llr.€usan Andlews N0.9048 P. l_'i
Peddy, Harmony , 2
asseanai_' oussholv kan sstsvns'r ais‘rosv; Harmony Peddy is a 35-

year~old married woman who sustained a closed head injury during a work related
accident on 6-5-2009. She was referred for neuropsychological assessment by
neurologist Dr. Patrick Glynn to assess her current level of functioning and assist in
treatment planning

During the clinical interview, l\/irs. Peddy stated the injury occurred while she was
working in a warehouse She stated a construction crew had lett metal beams on top of
a refrigerator. Mrs. Peddy reported she was bent overlooking forzlp-lies when she
bumped into the refrigerator and a beam, weighing 40 to 50 pounds, fell from the top of
the refrigerator and struck her head. She stated she was hit on the top other head,
towards the right side, towards the back l\/lrs. Peddy described having an alteration in
consciousness with foggy memory for events following the accidentl She stated she
does not remember the hit to the head, but recalled her hands being covered with blood
after she touched her head h/lrs. Peddy reported she walked about 50 feet to the door,
and hollered for help. A cci-worker came to help her. lie reportedly carried her to a
nearby sofa, and then called for emergency services l\/irs. Peddy stated she was taken
by ambulance to a hospital She could not recall the name of the hospital Mrs. Peddy
said she was evaluated at the hospital and her scalp wounds were stapled closed She
reported a coworker drove her back to the warehouse She reported she stayed at the
Werehouse for a few hours and then drove herself home, but stated she doesn’t really
remember the drive home.

l\./irs. Peddy stated after the accident she took several days off of work, as she
had previously arranged to go on vacation to Pickwick Lake with her family. She
experienced severe headaches with dizziness and nausea, while on vacation Upon
arriving home, she went to an Urgent Care clinic. She was referred to Drv Giynn, who
prescribed Topamax for headaches l\/lrs. Peddy stated she continued to experience
breakthrough headaches in the afternoonl and in the middle of the night, while on
Toparnax. Dr. Glynn prescribed Flexeril, which helped with the breskthrough
headaches lvirs. Peddy stated she experienced episodes of confusion and “blackouts"
following her head injury She reported on one occasion she found herself in a store
parking lot holding unfamiliar keys and a dustpan, and did not know what had
happened She stated she had “lost about 40 minutes". She also reported leaving her
house “with the front door wide open” and getting lost while driving to familiar locations

CUR'RENT COMPLAlNTS: Current complaints include: 1) headaches 2-3 times
a Week, usually in the afternoon 2) irritability, 3) concentration problems 4) memory
disturbance 5) weight loss, 6) vision disturbance and 7) problems with organization

l\/lrs. Peddy stated she feels she is not as “sharp” as she was prior to her head
injury She stated she has difficulty on the job with tasks that require short»term memory
and data entry. She reported that now she has to look up information she had
previously remembered easily, and that she has to double-check her work She stated
she has difficulty entering store numbers into the computer, and will mix up the
numbers She stated reading out loud is more difficult and that some words just don’t
seem to make sense to her. Mrs. Peddy stated she lost about 25 pounds after her head
injury, Which she believes may have been due partly to the medication Topama)<. She
initially had problems With sleep disturbance following her injuiy, but these problems
have resolved She experiences blurry vision and dizziness after taking ott her

!Dc.'i 3 L.*. C ffl:
C"\ ,

Jun

. _ l5-
CaSe 2"'180\/01§§§§§»§1\)/ `]n(is;\/ti/*,zDi)i-?Liir:i]%rit 3a
l`€

` 18 Pa e 20 of 45
d :515411:“113§1(§1 10/09/ Lat(`ljati: nascar-iu
d wa N0.9043 P. l4

l QOlb Q:QGAM Dr.Susan An

Peddy,Hannony 3

sunglasses l\/lrs. Peddy stated she is “a lot more snappy" with others, and feels she
used to have a happier disposition l\/irs. Peddy reported she is starting to experience
some anxiety and depression and is worried that her symptoms have continued for so
long `

iiiiEDlCAi,. itlSTORY; Medical history prior to the accident on 6-5~2009 includes
asthma during childhood, allergies, cholecystectomy, and a prior concussion. l\/irs_
Peddy stated she sustained the prior concussion about 2 years ago at work, when a
plastic pineapple fell on her head She stated, “it was nothing- they made me go to the 4
hospital to check it out”. She reported the decorative pineapple weighed about two
pounds and left a small cut on the top other head She did not experience alteration in
consciousness and denied any residual cognitive complaints related to the concussion
she sustained two years ago. She denied posttraurnatic headaches following this injury

ti/irs. Peddy reported following a cholecystectomy in 1999, a ga|lstone was
lodged in her bile duct. She stated she was found on the floor unconscious by a friend
l\/lrs. Peddy stated she experienced multiple organ failure and was hospitalized for two
weeks. She has no memory of her hospitalization i\/lrs. Peddy denied any residual
cognitive problems associated with this event, and pointed out that she was hired by
Aaron’s following this event.

Famiiy history is positive for seizures l\/irs. Peddy’s 6~year-old son has epilepsy.
Mrs. Peddy stated she believes her paternal grandfather may have had a seizure
disorder, because he took the medication Dilantin.

Prior psychiatric contact includes a 150-day hospitalization to treat bulimia at age
14 years old. lvirs. Peddy stated the treatment was very helpful and her problems with
bulimia were resolved i\/lrs. Peddy denied pastor present problems with alcohol or
substance abuse Current medications include Excedrin, Toparnax and Flexeril_

it'iEDlCAl_ RECORD REVEEW: l_imited medical records were received from Dr.
Patricl< Glynn. A report dated 8-31-2010 indicated l\/lrs. Peddy was being followed for
Post-concussive syndrome Problems with continued headaches difficulty with
concentration and worsening anxiety and stress were notedl Dr_ Glynn prescribed
Topamax, 25 mg in the morning, 25 mg in the afternoon and 50 mg at night, and
instructed lVlrs. Peddy to continue cyclobenzaprine and Excedrin migraine, as needed.
Dr. Glynn noted that during the Rhomberg examination i\/lrs. Peddy immediately fell
forward when her eyes were closed Dr. Glynn recommended neuropsychological
assessment due to her concentration problems and memory complaints

SGClAL rtlSTDRY: i\rirs. Peddy is one of three children She was born in
Emporia, KS. No problems were reported with her gestation, delivery or early
development i-ler parents divorced during her childhood She reported splitting her time
between Chicago, lL and Kansas. l\/irs. Peddy’s father died from liver cancer stage 54
years

Educational history: l\/irs. Peddy stated she was diagnosed as gifted in early
elementary schooi. She reported doing best in English courses Mrs. Peddy graduated
from Fredonia High School with a 3.9 grade point average She has never been
diagnosed with a learning disorder or Attention-Deficit/Hyperactivity Disorder. i\/irs.

§ liss-si

..| ii n.

_ ' 9/18 Pa e 21 of 45
C&S€ 2113'@\/'01§§§§§~§¥"]2@/¥?,#Ee?gui:i§]:eeq:it lés%s~i|:z.'?|§~% 10/0 Lnig`linti(; i-.1§si:=nl;l<
7. 2016 9:26AM Dl.Sllsali Andlews NO'}OAFU ' 15
Peddy, Harmony .4

Peddy lives a cheerleeder in college She reported completing some coursevvorl< et the
University of Wisconsin, end obtained en Associetes Degree in Audio Engineering from
i\/iedison Media lnstitute.

Employment history includes e position ss a Divisioan Sales l\/ieneger for
Aeron`s, lnc. since 8-22-2000. Previous' employment includes mainly bartending end/or
weitressing positions for Outer Limits (1999-2000), Club La \/ela (1998-1999), and

` Applet)ees Resteurent (1994~1999).

l\/lrs. Peddy has been married to her first end only husband for 7.5 years They
have one son, age G-yeers. The family resides in Picayune, MS. i\/lrs. Peddy reported
she spends most of her time With her family Leisure activities include welking,
attending sporting events, end playing With her son_ lVlrs. Peddy is able to drive end

completes activities ot daily living independently

tiitOTlVA`l“lOi~i/VAL!DWY Oi'~‘ RESULTS: Tests of the level of effort a person
gives Were employed to provide a measure of Mrs. Peddy's motivation to perform on
tests in which the outcome may result in Compensation. l\/lrs. Peddy completed three
effort tests, including two visual memory tests end s verbal memory measure, Which
include effort indices. All of Mrs. Peddy’s scores Were in the acceptable range for adults
giving a solid effort Overell, the results of the evaluation ere thought to be an accurate
end valid representation ot l\/lrs. Peddy’s current level of functioning

RESULTS AND DlSCUSSiON: The battery of neuropsychologicel tests
selected is shown et the beginning of this report The resulting date from this
evaluation is appended in a table et the end of the report, including a T-score or %ile
renk, Where it is aveileble, in the designated column‘. Scores that are in the impaired
range ere marked with e, "§" in e column for ease ot scenning. The T-scores ere
calculated using the Heaton etsi Revised norms (199'1, 1992, 2004)2 and are corrected
for sex (femele), ethnicity (Caucasien), age (35 years), end education (14 years),

`-_-M_____m_

1"'i"-scores of 0-19= severe impairment 20-2-4=mod to severe impairment 25~29= mod impairment 30-

, 34=mild to mod impairment 35-39=mild impairment 40-44=below average; 45-54= aversge; 55+=ehove

average A T score of 40 is equivalent to a SS of 85, a percentile of 16, end e scaled score of 7.
Stenderd scores tend the equivalent percentile ranks) from 80 to 89 (9"‘ to 23"‘ %ile) are Low Average, 90
co 109 (25"‘ to 73. %iies) are Aveiage, 110 to 119 (75”‘ to sol1 %iles) are nigh leverage and 120 (91 ‘io
§9.9"` %iles) and above are in the Superior range

“ Heaton,‘ Robert l<, l\/liller, S.Walden, Taylor, l\/iichael J, and Granl, lgor. (1991, 1992, 2004) Revised

Com rehensive Norms for en Ex ended Helsteed~Reitan Batte : D h Ad usted
Neurogsyohologicel Norms for Africen American end Caucasien Adults, Psychologicei A,ssessment
Resources, lnc.

    
         

g sara

ocument 15-1 Filed 10/09/18 Page 22 of 45
iin ne a

CaSe 2:lg-CV-Ol§§(§E-§"§D\./-%i(§?fB?."QDBI5 i 2 ' 3554].33¢`1@ Lr/-`\|_|RIE i'-ir’lt§';iHEi"~'_'
7. QOiG Q:QGAM l`. Susan Andrevs NO. 9048 P. ib
Peddy. Harmony 5

Generai intellectual ability, as measured by the Wechsier Aduit intelligence
Scale~lV (VVAiS-i\/), is always included in a full neuropsychoiogicai evaluation and
serves a number of purposes including the prediction of pastor premorbid abilities
The WAiS-lV also provides a means of observing many behaviors in a standardized
situation Finally, many of the subtests provide information about brain function

The V\/AiS-i\/ is composed of 10 core subtests, and 5 optional subtests, which
measure cognitive abilities The test framework of the WAlS~i\/ is organized into four
index scales: \/erbal Cornprehension, Perceptual Reasoning, Wori<ing ivlemory, and
Processing Speed. These index scores are composite or average scores, for the
subtests measuring the respective cognitive domains. \/erbal Comprehension is a
measure of past learning the ability to express oneself verbally, and verbal reasoning
and problem solving Perceptual Reasoning generally measures adaptive behavior
through tasks that rely on visual attention to detail, visual-spatial analysis and visual-
motor abilities Worl<ing i\liemory is a measure of one’s ability to hold and manipulate
information in short-term memoryl Processir.ig Speed measures a subjects ability to
complete paper and pencil tasks, which require visual scanning and coding skills. The
Full Scale iQ is an average of the 10 core subtests, and reflects the subjects overall
performance on the VVAiS~|V. Each subtest has a mean of 10 and a standard deviation
of 3 while the index and lQ scores have a mean of 100 and standard deviation of 15.

|nteiiectua|ly, i\/irs. Peddy is currently functioning in the Low Average range of
intelligence with a WAlS-lV Full Sc_ale iQ of 84 (14th percentiie). There is a 123-point
difference between her Verbai Comprehension composite score, which is in the
Average range at 107 (08€h percentile) and her Perceptual Reasoning composite score,
which is in the Low Average range at 84 (14th percentiie). This difference is statistically
significant (p. < .05) and indicates ivirs. Peddy’s verbal problem solving skills are
currently much higher than her non-verbal problems solving skills Subtest scaled
scores range from a low of4 (Borderline range) on Symboi Search and Coding, to a
high of 12 (High Average range) on information The Worl-<ing Memory composite score
was 80 (Lovv Average range) and the Processing Speed composite score was 68
(Extrernely Low range). The Generai Ability index score is a composite soore, which is
less sensitive to the influence of Wori<ing_iviemory and Processing Speed. l\/irs. Peddy's
General Abiiity score was 96 (Average range). i\/lrsr Peddy showed a relative weakness
on the Symbol Search and Codlng subtests, and showed relative strengths on the
Simiiarities, Vocabuiary, and information subtests_ Her Fuli Scaie iQ is lower than her
estimated Fuii Scale iQ of 106 (+/- 18) based on the Wechsier Test of Adult Reading,
and is lower than would be predicted based on her reported academic and employment
history

On formal measures of attention and concentration Mrs. Peddy’s performance
was variable She did not make any errors on a test of auditory vigilance She made 4
errors on a letter cancellation tasi<. Aii of her errors were on the right side of the page
She was able to recite 5 digits forward and 4 digits reversed On the Trail i\/iaking Test
(Ti\/lT), Mrs. Peddy completed part A in 39". which resulted in a score of 32T, which is in
the impaired range She completed part 8 in 80”, which resulted in a score of 37T,
which indicates impaired ability to alternate attention on this tasi<. She did not make any
sequencing errors or set-loss errors on part B the Tiv'iT.

Case 2:18-€\/-0léaitb§JV-d§\éiirz@£i§ldl§iis@t leasedin 10/09/13 E§%§§ittsfch§l<
Jun. i. 20th 9:27AM Di.Siiseiii Andrews No.)li‘i@ . ii

Peddy, Harmony 6

interference (57’T). The Test of Variabies of Attention was discontinued as i\/irs. Peddy
complained of nausea during the measure She began biini<ing excessively and
developed a headache, and complained of sensitivity to light following her brief
exposure to this measure She took Ex_cedrin at this point and was given a brief breai<.

On measures of executive functioning Mrs. Peddy showed variable
performance Her score on the Hayiing, a measure of response initiationl response
suppression ability, and thinking time, was in the Average range (SS = o). On the 20
Questior.is test, a measure of verbal abstract reasoning and conceptual problem-
solving, i\/irs. Peddy scored in the Average range for initial Abstraction (SS = 10), and
Totai Questions Asked (SS = 10). Her score for Weighted Achievement was in the i-iigh
Average range (SS = 12). She scored in the Beiow Average range on the Category Test
(40T), which measures higher level conceptual probiern solving. This measure requires
the ability to shift strategies on the basis of feedback and information and the ability to
generate test, and monitor possible problem~soiving hypotheses

l_anguage fluency tasks were administered which provide a sample of letter and
category fiuencyl and also provide an indicator of executive functioning On the Letter
Fiuency Test, ivirs. Peddy scored in the impaired range (33T). She was able to
generate 27 words during the test. On the Category Fiuency Test, Mrs_ Peddy
generated 15 animals in 60”, which resulted in a score of 33T, which is in the impaired
range She made multiple repetition errors and/or set/loss errors on these fiuency tasks,

score of 24`i', which is in the impaired range, based on her age and education She
became very frustrated with her inability to generate names during this measure

On the Sensory-Perceptuai measures i\/irs. Peddy's performance was generaiiy
impaired On the Seashore Rhythm Test (SRT) she scored in the Beiow Average range
(41T), Her score on the Speech Sounds Perception Test (SSPT) was also in the Beiow
leverage range with a T of 44. The SRT and SSPT provide an indication of auditory
perceptuai functioning as well as sustained auditory attention The Tactuai
Pert'orrnance Test (TPT) assesses speed of motor performance tactiie perception
spatial problem solving, and spatial memory The TPT is a measure related to right and
left parietal functioning and can provide an indication of iateraiizing differences l\/irs.
Peddy scored between the impaired and tow Average ranges for time to place the
blocks with either hand: Right = 37T, Left = 37T, Both = 43`i'. Her score for "i"otai Time
was imparted (38"i`). She scored in the impaired range for Memory of block shape (2.6`1")
and memory of block Location (ZST). On the Wepman i\/iemory for Spatial Orienta`tion,
i\/lrs. Peddy correctly identified 19 of 20 items, which is within the Averag‘e range On
the Hooper Test of \/isuai Organization, ivirs. Peddy correctly identified 22 of 30 objects
which is in the Beiow Average range (40T). On the Cioci< Drawing 'i`est, i\/irs. Peddy
made one error, which she seif-correctedl and showed some mild problems with
spacing

0 '.
117 414
air c

Case 2:18-cv-01g525-SSV-.JCW Docum%gt 1§

1 Filed 10/09/18 Page 24 0145
1 do

esso 33 ' trauma r»-iaecHEi-<

No.9043 P. iii

CEI"JED EiEr'Ei?.-“".T_’Eill§ B€i:
S

?. QOiG Q:QYAM Dr.SusanAndrew

Peddy, Harmony 7

Mrs. Peddy is right hand dominant 1\/iotor speed for her dominant right hand is in
the Average range (52'1'). l\/irs. Peddy tapped an average of 48 taps per 10 seconds
with her dominant hand She tapped an average of 47.8 taps per 10 seconds with her
nondominant left hand, Which is in the Average range (53'1'). Although her scores were
within Average limits, she taiied to show the expected dominant hand advantage Her
visual_fine-motor coordination oh the Grooved Pegboard 'i`est was in the impaired
range for her right hand (39`1`), and in~the Below Average range for her lett hand (AGT).
This combination of scores of psychomotor tasks indicates lateralizing significance

On measures of academic achievementl i\/lrs. Peddy generally scored at the high
school levei, with the exception of her score for arithmetic, which was at the 4.6 grade
levei. On the Wide 'Range Achievernent 'i'est-A, she obtained standard scores 0194
(34‘h percenti!e) on Word Reading and 104 (61st percentile) on Sentence
Cornprehension, which resulted in a score 0199 (47"‘ percentile) on the Reading
Composite. The Spelling score was 93 (32"d percentile) and the l\/lath Cornputation
score Was 74 (4“‘ percentile). Mrs. Peddy‘s score are generally consistent with her
academic history, with the exception of her math score.

On the Wechsler Memory Soale~lV, i\/irs. Peddy scored in the Average range on
Auditory Memory (SS = 101; 53r percentile). She scored Within the Average range on
\/isual Memory with a standard score ot 100 (50th percentile). Visua| Worldng iviernory
was in the Low Average range at 80 (9‘h percentile). immediate l\/lemory Was in the
Average range at 94 (34"‘ percentile)_ Her D.elayed Memory was in the Average range
at 107 (t“>Bth percentile). Mrs. Peddy's memory index scores Were generally
commensurate With what would be predicted based on her Generel Ability index score,
with the exception other score for \/isual Working Mernory, Which was significantiy

lower than would be predicted

On the Personality Assessrnent lnventory, scores on the \/alidity scales Were
within Average limits for lnconsistency, lnire.quency, Negative impression l\/ianagement,
and Positive impression i\/ianagernent. This indicates she responded to the items in an

‘ appropriate and consistent manner, without any apparent attempts to portray a biased

reporter her personality and emotional functioning Scores for all Clinical scales are
reported on the data summary sheet There Were significant elevations for the following
Clinical suoecales. Somaticism: Conversion Symptoms = 757, and Somatization = 73.
This profile indicates l'\/irs. Peddy reported many neurological problems and ls very
focused on her physical symptoms

HMPRESSEONS:
l 294.9 Cognitive Disorder, NOS (Postconcussive
Syndrome)
300.00 Anxiety Disorder, NOS
ll 4 No Diagnosis

ill l-listory of ciosed head injury with aiteration in
consciousness
\/ - GAF = 70 Current

O '
l t gic '{] 24
pt

Qf 45

Case 2:18-CV-Ol@§t:5:g§§o/"i;@,\i%rédti§%@ii%@t 1§§%64|1:§|§@ 10/09/18 FL),~§LQ§'EZEi-Siaaci-il§i<

7. 2016 9:27Aiv1 Dr.Sussri Andre.ws N0.9048 . 19

Peddy, Harmony 8

SUiiiihtiARY: i\/irs. Peddy is a 35-year»old woman who sustained a closed head
injury with alteration in consciousness on 6-5-2009 when she was struck on the head by
a metal construction beam, which reportedly weighed 40 to 50 pounds, that had fallen
ott of the top of a retrigerator, it./irs. Peddy stated MRi ot the brain and EEG studies
were interpreted'as negative She has experienced migraine headaches problems with
concentration, memory and organization, and lrritability since her head injury. She is
currently being treated oy Dr. Glynn for Postconcussion syndrome Mrs. Peddy is taking

Topamax, Fiexeril, and Excedrin i\/iigraine for headaches

On formal testing Mrs. Peddy is currently functioning in the Low Average range
ot intelligence with a Fuii Scaie iCl ot 84. Her current Fuil Scale lQ is lower than would
be expected based on her estimated premorbid iQ of 106 on the WTAR and her
Generai Ai)ility index of 96. Additionaily, i\/irs. Peddy reported being diagnosed as
intellectuaiiy gitted during childhood and graduated from high school with a 3.9 grade
point average l\/lrs. Peddy showed deticits, or scored lower than would be expected
on the following measures:

Generai intellectual Functioninq
s Perceptuai Reasoning was in the i_ow Average range
s Wori<ing lvlemory was at the bottom end of the Low Average range
s Processing Speed was in the Extremeiy Low range _
s Estimated Fuii Scale iQ of 84 likelyl represents a significant decline from her
premorbid level of functioningl as her estimated FSiQ was‘iOS based on the
Wechsler Test of Aduit Reading, andiher Generei Ability index score was 96

 

 

Attention/Concentration and Executive i'~'unctionino
s Performance on the Traii i\/iai<ing Test was in the impaired range for Part A, and
Part B.
s Performance on the Stroop was impaired for Color, Word, and Color/Word.
s The "l`est of Variables ot Attention was discontinued due to excessive blini<ing,

 

s Pertormance on the Category Test was in the Beiow Average range

Perceptual Functioning

a Beiow Average performance on the Speech Sounds Perception Test

Below Average performance on the S`eashore Rhythm Test.

Below Average performance on the Hooper Test of Visual Organization
impaired performance on the Tactual Performance Test for time to complete the
measure with the right hand aione, and left hand alone, and impaired
performance for iviemory of block shape, and Location ot block shape

@'@©

Psvchonnotor Speed and Coordination

s Lateraiizing significance on the Finger Tapping Test, With failure to show the
expected dominant right hand advantage

a impaired performance with the right hand and Below leverage performance with
the left hand on the Grooved Pegboard Test. -

 

C&S€ 2113'@V'Ol§§e:f_'§'§n/"J_r§i\bérBP&.CLS‘Y§Q'[ 1§sae~it:.deig 10/09/18 EQQL§EZAM£§<

7. QOif) Q:QYAM Dr.Siisan Aiidrews N0.9048 P. 20

Peddy, Harmony 9

Language Functioning
a

impaired performance on the Letter Fluency Test.
s impaired performance on the Category Fiuency Test,
s impaired performance on the Boston. Naming Test.

t\/lrs. Peddy is showing cognitive deficits on testing, including significant problems
with attention/concentration and executive functioning impaired perceptual functioning
language impairment and impaired fine motor dexterity with her right hand. There is an
apparent reduction in Perceptuai Reasoning and Working -l\/lernory on the WAlS-i\/, and
Processing Speed is in the Extremeiy Lcw range By contrast general memory appears
to be intact, with ali composite scores on the~VVMS-lV within normal iimits, except Visual
Worl<ing'l\/lemory, which is at the bottom end of the Low Average range. While many of
her deficits indicate apparent left frontal lobe‘dysfunction (impaired right hand
coordination, impaired verbal fluency, and significant word-finding problems), other
deficits are suggestive of right hemisphere dysfunction (Perceptuai Reasoning is
significantly 123-points lower than Verbal Comprehension). She also shows some more
diffuse symptoms such as generalized slowing of processing speed.

i\/irs. Peddy is experiencing severe migraine headaches and experienced a
headache during testing During the feedback session, she reported new onset of a
different type of headache, during which she experienced severe right-sided head pain
only. Additionaiiy, i\/lrs. Peddy reported episodes of "iosing time” or suddenly becoming
aware that she has missed large segments of time and has no memory other actions
Her responses on the iowa interview for Partiai Seizure~Like Syrnptoms indicated she is
experiencing sensory symptomsl cognitive symptoms and effective symptoms
commonly associated with partial seizure activity There is no report of automatisms or
observed motor symptoms There is family history of seizures1 and her son was
diagnosed with epilepsy. Mrs. Peddy began taking Toparnax for her migraines, about
one week after her work injury, which has been reported to cause problems in some
patients including psychomotor slowing. word-finding problems and short-memory ioss.

l\/irs. Peddy’s medical history includes a previous concussion, and multisystem
failure following choiecysteotorny, when a galistone got stuck in her bile duct. She was
found unconscious by a friend and has no memory of her hospital course following the
multisystem failure li/lrs. Peddy denied any problems with cognitive functioning after the
two aforementioned events, and noted she was hired by Aaron’s after these events, did
well at work, and was eventually promoted to divisional sales manager.

From a neuropsychological perspective the results of testing are difficult to
interpret as there are multiple potential sources for iVirs. Peddy’s cognitive impairment
including: previous medical history damage from the blow to the head on 6-5-2009
(postconcussion syndrome and resultant migraine headaches), possible partial seizure
symptoms-which may also be related to the 6-5-2009 injury, and medication side effects
from Toparnax. Mrs. Peddy was able to return to work, but reports difficulty on the job
due to impaired short-term memory, and problems with organization pianning, and
executive functioning There is likely significant variability in her cognitive functioning
depending on her stress level, the status of her migraines, and her Topamax schedule
She experienced a migraine during testing which likely adversely affected her scores on
some measures The results of testing show significant cognitive deficits for Mrs. Peddy

Case 2:18-0\/-01@3§;§¢§5/-%§.»\/»%,/emmeth legitelfileit 10/09/18 Fteoe§?i.ietcti§l<
Jun. 7. QOlG Q:QYAM Dr.Susan Andrewe N0.9043 F. Ql

Peddy, Harmony 'lO

et this time, though they do not necessarily indicate permanent impairment She may
show improvement over time, especially it her migraines lessen, or ere successfully
treated

J_`Q_)

(_c l‘C”i c lest eeooertterioerioris:

t. Contlnued treatment With Dr. Glynn for medical monitoring/management of l\/lrs_
Peddy’s neurological symptoms is recommended i\/lrs. Peddy shows diffuse end
focal deficits on neuropsychologicel testing end is reporting multiple seizure-like
symptoms At Dr. Glynn’s diseretion, repeat studies»including l\/lRl end EEG-mey
be helpful in determining the etiology of her symptoms Additionelly, lVirs. Peddy -
should consult With Dr. Glynn regarding the best Topemex schedule, or possible
medication eltematives, to minimize cognitive side etiects.

2. Briet cognitive rehabilitation may help l\/lrs. Peddy to learn adaptive strategies to
compensate for her cognitive deficits

3. Therepy is recommended "to address l\/lrs. Peddy’s anxious symptoms and to
improve her overall adjustment Cognitlve-beheviorsl strategiesl progressive
muscle relexation, breathing techniques and other relaxation strategies may
assist With anxiety symptoms `

4. Repeet neuropsychologlcel assessment in one year (or sooner it there is
observed decline) is recommended to monitor end address any changes in lVlrs.
Peddy’s functioning

Thenl< you for referring l\firs. Peddy for evaluation

' fhe@/<,/§UHQ”\\

Rendee L. Booi<sh, Ph.D.
Clinioal Neuropsychologist
Louisiana License Nurnber 1074

tlc-egg

Ca$e 2 19 "9" 919§9'1 §.1\/9§-\1§9.,-5111995999?5991999-5191:!-'5919 19/99/19 F291-‘N95f~915291915559=195
2. 20 lt) 9:27/livl Dr.Susan Antlr eve 0.9048 9 22
Peddy, Harmony 1 1

tileuropsychologiost Eveluetion Date Sheet

 
  
  
    

  
   
 
 
   
 
 
 

    
    

   
    

   

Herrhon Ped
2-15-1
emele

11~1-2
4

Detes
ucationel
ess

11~2-2010

     
   
   
  

 

noel `
Sex:

e'.

  
 
 

  

l'it

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_Nieesure Olotetned Seore Cutoft Score § (if not WNL)

TOMM 1 48 >25

TOl\/ll\.’i 2 50 >/=45

21 item Test Foroed Choice 12 >8

21 item inconsistency 0 <5
g ltem Greatest Con, i\/iiss. 2 <7

WMT immediate Recall 97_5 > 82.5%
*W_MT Delayed Rec.all 95 > 82.5%

WNiT Consistency 925 > 82.5%

reliable oigli sp55 s :»/= 7 `i

Generai intellectual Abllltv. ’

WAES- lV SS %ite Verbal 'i'ests 33 Pertorm Test 38
Verl:)al Comprehension 107 68 Simllarl_ties_ tt Block Design 9
F’€FC€‘Diual Reasoning 84 14 \/Ocabu`lary 11 l\/letrix Reesoning 8
Working lviemory ~ 80 9 information 12 Visuel Puzzles 5
Prooessing Speed 68 2 Digit Spen 6 Symbol Searoh 4
Full Scale lQ 84 14 Arithmetic 7 Coding 4
Genere| Ability 96 39 WTAR estimated FSlCi = 106 (+/- 18)

ure
est NA 0 ere

Letter cellation or eW errors

8 NA 7 +/- 2

. NA DS-
Treil Me art A 32 40-55+
Trail Part B 7 40-
Word 48 <1 55+ T
Str Color 55 31 40-55+
Str olor/Word 32
l erence 7 57
Test 54 40»55+
T,O.V.A, O Stand
Veriabi - Discon ued Disoontin ' 85-115 33 nue€t
Time ` ` 11 Discon

Com Errors ' ' ued tinued 85-11 Discontinued
Omission rrors nued ' 85-115 SS

uestions Test btained Score ‘Score
initial 1 >/=7-8

uestions 28 >/=

We Achievement ’l >/=7-8 g
H ' Test 18 5 to 10

 

Perceptuel Functlons.
l ii‘teesure l Raw Score l T~Sco_re l t\lormal Range l § tit not WNL) l

 

 

 

~ Seashore

 

_ RECEIVED
9:20AM

7. QOlt
Peddy, Harmony

m est

Case 2:18-cv-01625-SSV-.]CW Document 15-1
oster!eele ee:oe s s
0r.3usan Andrews

12

Filed 10/09/18

E’- 541334@

40~55+ T
55+ T

to 20

Page 29 ot 45
Leuete mescHEK

00,9040

 

Sounds
_O 1 2 to 30
L"`t 192 999/it W man
F TPT Dominant 40-55+

inant

40-55+ T

40~56+ T

rr>r mar
TP

40-55+ T
40-55+ T

n 55+ T

Motor' Functione

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nieesure Rew Score T-Score Normal Renge § tit not Wi\ii_)
Finger Tep Dominant 48 52 40~55+ T Laierelizing significance -
Finger Tep Non~Dom. 47,8 53 40-55+ T
Grooved Feg Dominant 68 39 40~55+ T §
Grooved Peg Non~D 74 40 40-55+ T --
__ LenguageFuncuonNAcedenNcAchwvement
titlessure __ Rew Score T~ score Normei Range §{if.not WNL)
Letter Fiuency FAS 27 33 40-55+ T §
Cetegly Fluenoy -Animels 15 33 40-55+ T §
Boston Naming Test 43 24 40~55+ T §
WRAT~¢$ Standerd Score Percentiie Grade Levei
Word Reading 94 34 9th-74th+ % 11_9
Sentence Comprehension 104 61 9th-74th+ % >12.9
Speliing 93 32 9th¢74th+ % 11.5
Meth Cornputetion 74 4 9th-74th+ % 4.5
Reeding Cornposite 99 47 ch-74th+ %
r Memorv grid New Learninq
Measure Standard Sc:ore Percentiie Norrraei Renge § tit not WNL)
WlVlS-lv indices
Auditory ivlernory 100 53 9th-74th+ %
Visuei Memory 100 50 9th~74th+ %
*Mwmwmmmmemq w 9 WMMM% ~
immediate i\/iemory 94 34 9th-74th+ %
jgwwmwmw tw 68 WMMM%
Personeii§¥l§motional.
PA| scales `i’-Score Scale T-Score Sceie T~Score
lNC 46 MANlA 55 SUiClDE 43
lr\lF 59 PARANOlA 48 STRESS 44
NlM 47 SCH|ZOPREN. 45 NON SUPP. 39
Pii\/l 59 BGRDERUNE 43 RES TO TX. 59
SOl\/lATlClSi\/i 60 ANT¢SOCIAL 40 DOM|NANCE 58
ANXIETY 52 AGGRESSlON 40 WARMTH 65
ANX. REL DiS 51 ALCOHOL 41
DEPRESSKNd ig DRUGS 42

 

 

 

Case 2:18-cv-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 30 ot 45

1 _. 5._,, 5<<5 <<S _<_mmw>om

 

…… _umaa<. Im_,Bo:< AIm§o:<._uoaa<@mm~o:m.oo_sv

  c_om&<®<m:oo.oo§“

 

__ee_e» _ 19<. misses 5_ NOG mem >_<_

Emw§o=v~ <. wo§

§ewem€ew <m=$~ Uw<w&oc& mw_@w §memwm~
ad Qa§e d~§.. §

_m~§m§ § §§Q

OBQ@-©®MH\®TONE

mmx.mwm-£ THE

Oe=-@w.e ~ 933

:Wee§e 535 =e» 3 55 =52. ewm£€ ¢<:R was mac 2. 12er wo= §§ vi §§ §= e_s§..\m ~.w 55 Bwe~. rci use gene 255 ».¢£...

WWW

mee§" gang EE.BQQ

me en deemme mow$§c@e owv ~o~w mqu >§
men EE,Q.. base

mcgowen Wm~ <<HU §mm>®m

563 QEQW 8 ao §EOS w nooocwm~.oe.m.

down gone o?§mm eeo §§ w ro<o w~® qoe§w §§

§H wm §d; 50ch 5 EV~ mm@@~.<<oew wee woo 8 mmo.

05 m= age h R~Boa eme@m ~ wagon @@~o€ 95 § §§ mo&@m esa 5 EQ .,§meo@: SSUOJ~.

m<@£.e£ HooEem ma 515 w§d wm mem sod m@&em 3m eeo wm® Qoe§@o wm a§e§ § eeo §§ 90 52 oosecmm…oe.
:S<@ 3 §§ mcneese 336 m »o§ae 3 ne $A@B mo … §:.§ men 5 me em mem w 332 ca 01 §§ w :w.
~mo coe eden 8 353 … di rm<o 8 mo meoc®~, 303 8 mere §§ w ~.w acme ooqmo&>

women mo §§ mandamus :<mm <@J~ moon § Y.

;m<@ rea 3 women 3 e&em».

women T<QR ?chr w <owem omEoBE¢ :<oc§ wong o§ mweom@wr@@$ §§ 220 mm §wm@a amc eo§ ~ wm<o 533 3 w§< Qo§. ..
game mEo 90 eddie ~.m conway ..

Em<o mcneese owe @30; doe Bo. ..

does moon w cce

Case 2:18-CV-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 31 of 45

wom@. 3 m3 w 00~32 §§ 3 mma 03 302.3£ 2 g&o§& 33§§3=.

§_\:35~ <. Wm§

?:mwmm£.§& .<m=n< Uw<_.m»o:m~ m&@w §mzmm@~
~ wm QEE® w~§~. §

m~§w-_ § §qu

O»woo-owwbw~-cm§

mmx.mwwk: THE

G@=.ka: mhw§

=w¢o§¢ §§ =3 3 50 Ew@w §woa.< 255 was &m. e_. ira v~o= §§ scm §§ SE w?<$~m 3 E¢Ev¢w sc¢< vs: 533 355 33.:

WHE~,

elgin mann ~cm:.:

mm=»" H?=waw$ mmm$§w§ ow“ NOG 93 >§
Ho" mwm&c Em§z<

ms§¢nn wmu §S,U §mmm>n%

>= w 3§.$ wm m Ow~oc§ow _
H&S 205 ¢<HU. 933 vw :§@H o». m§.@ 3 BQQF 533 &<E@ éozasm 333
~Io&a~ wm ;Em@mv~. <os 235 &<E@ g w <<oa&uw am<w.

NRB~ main 3 Qo.

mci ,on:d\ 953 wm:m§w @;mx<@ 203 P

........ Onm§~§mmmm@ --------

EQB. ..w@n§¢ E§S\= A m .m@a@ mm . o
URQ ©\w\wo~m wwm § AQ<E..QWQS

Ho" =.Emw@n .Emmn.. A?ABE.KQ m§o:m.ooBv
mcgann WQ <<.HU §mmm>®m

m3 § RQE.BW w 3§.
m<@m 5 imm dod m_w:§na §§ von gmm, H §EE 32 wm mgm 3 mo w g B<m&w
~ 9653@@ B< gmon on 533 33 wm 253 <os mg 53

Case 2:18-CV-01625-SSV-.]CW Document 15-1 Filed 10/09/18 Page 32 of 45

w mwo§& §@Emm 90 a@mw@m oEQoB@ gm 853 5a 333 Y 30 s@@@@m.

mg §,= man 595 33 SEQRQ<<.,Q. ~@mo~$ wo~ 3m €rg

mg mm§@m oE m H,QEEF §§ §.= Qm~o=§o 90 w 35 wo~ 30 mo w §= mm_@ocz§@ iron 9a 333 333 cap

§\.m §,= rm<w w 3 <oc §§ <QE ~.@Uon,.m <@Q mooP
… m3 §§ § 90 a@§\.

… §EU@ 8 m@» 995 QE 8me mm H w§om 5 50 <owo@ §§ o~ §§ o~ @-§F w<@: Eocmw § §§ gm imm 32 § wo§~_m$a.

m§s< <. mm@&\

§~.wwwwm_.@§ <m=@< U§Aos& m&@w §msmm$
O@= QE-§ 933

O@.B@ cwm-qw~-ow§

Oc mom N“ mo;w 3 93 §§ ...EEQQF ,Emc.:.. A~:ms.p mme mm~\o=m.oo§v 529

4§§ ma scm waan ZOU ><@Bm@ <<HU. nms <oc mo §§ 53 50 §,: 33 v~oc~.w
H <§B 8 co mgm 8 msc¢< 905 §§ m3 draw 30 Qo§ § ZOU m<w~.mm@.w.

,\§m.: EQ\Q\

Um<mw 531 450 F,SES:
§»mmmw&§i <m=$~ gagnon
.r£. .r» § wm on 33
>E.os.w 50

H>V$ mmw..»:¢m»\§

 

 

529 wmaa<“ EBBEJ~

mm=n §\@aummaw<. mm?w§v$ S“ NE m mda §§
53 §ch Z§E@_ U.

02 Emwwr Fm as

m =E¢nn ¢<HO §mmm>mm

am HQMMJ®§WN®

..§§ §§

 

C Case 2:18-cv-01625-SS\/-JCW Document15-1 Filed 10/09/18 Page 33 of 45

@ji@rc

(

Neuropsycnological and Psychological Services
for Childi'en and Aduits, Li..C

sh, Ph,D.

 

 

susanR. Andrews, Ph_r)_ Me/issa J.Aut>eri, Fh.D. Randee L. BoO/<

Recommendation for Accornmodations in the Workpiace

NAME: Harmony Peddy

AGE: 40 years

DATE OF BlRTl-l: 2~15-1975

DATE OF LAST CONTACT: 9-28-2015

lNlTlAL REFERRAL: Patrick Glynn, M.D.

REFERRAL QUESTEON AND RELEVANT HtSTORY: Harmony Peddy is a 40~

year-old married woman who sustained a closed head injury during a Work related
accident on 6~5-2009. She was initially referred for neuropsychological assessment by
neurologist Dr. Patrick Glynn and Was evaluated by this practice in Novemloer 2010.
Results from a neuropsychologicai evaluation completed in November 2010 indicated
Cognitive Disorder (Postconcussive Syndrome), and Anxiety Disorder, NOS and severe
migraine headaches secondary to the Work related injuries sustained on 6-5-2009.

Mrs. Peddy participated in treatment with the current writer between July 2011
and November 2012 to address anxiety, residual cognitive complaints, migraine
headachesl and to improve adaptive functioning at home and at work. She was
motivated and responded well to treatment with a noted reduction in panic attacks and
good ability to maintain her productivity at work_ She has some mild residual cognitive
deficits, including dyscalculia (ditchlty with math calculations), and reduced processing
speed, working memory, and executive functioning She demonstrates impaired verbal
fluency, and word*finding problems when stressed or very anxious Anxiety can greatly
exacerbate her deticits.

Genera|ly, l\/irs. Peddy has done very well at horne and at work with use of some
compensatory strategies These include having a coworker deal With components ot her
job that require manipulating numbers, (i.e., using formulas1 using Excel or similar
programs, and/or working with number spreadsheets). lt is important to note her
conceptual knowledge and understanding other Work is not impaired lt is not that she
does not understand the purpose or point cfa formula lt is that, due to her cognitive
disorder, she is very likely to transpose numbers, and it is very difficult for her to spot or
correct this type of mistake Similarly, she has not experienced a reduction in her
general language skills, verbal reasoning, or in her ability to communicate with others,
she is simply more likely to utter the wrong word, or have trouble thinking ot the word
she wants when under stress or when anxious These errors are embarrassing and
anxiety provoking, and cause her to become temporarily very tlustered, which causes
even more impairment.

2626 i\l. Arnoulth. ' Ste.220- l\/letairie, LA 70002 xii 1217 Florida Street » l\/iandevi|le, l_A 70448
Main,504.831.0109 iii srandrews.ottice@gmail.com w Fax.504.834,8802

 

@ 2 § CCase 2:18-cv-01625-SSV-.]CW Document15-1 Filed 10/09/18 Page 34 of 45
(j / 0
Peddy, Harmony 2

Additionally, l\/lrs. Peddy has found it is very important to minimize the unknown
and decrease any unnecessary demands on attention and/or working memory while
driving. This has reduced her general anxiety while driving, greatly decreased her panic `
attacks, and essentially allowed her to continue driving She does this by using the
same car routinely when driving, using a Garmin for navigation7 and planning for any
work or leisure trips in advance Adding an unknown, such as a new or different vehicle,
a new or different navigational device, or a sudden change in route or location, greatly
increases her anxiety and the potential for a panic attack while driving. Additionally, she
uses a number of cognitive-behavioral techniques to address anxiety on a regular basis

These minor work and driving accommodations compensatory and adaptive
strategies were reviewed with lv‘lrs. Peddy during a consultation on 9-28-2015. She
reported she had been doing weil at work by having a co-worker complete tasks
requiring manipulating numbers, formulas, and/or numerical spreadsheets and had
been able to use her own vehicle for business trips up until very recently, when there
was a change in management and perhaps a misunderstanding about her mild residual
cognitive problems and anxiety. She stated her company requested a formal letter
listing her current limitations and recommended workplace accommodations for her
diagnoses of Cognitive Disorder and Anxiety Disorder, These two accommodations
should allow l\/lrs. Peddy to return to her usual level ot functioning She appears
motivated to be productive and successful at the workplace

Please contact me with any questions or concerns

aga@/M%h

Randee L. Booksh, Ph.D.
Clinicai Psychoiogist and Neuropsychologist
Louisiana l_icense Number 1074

ks

ll _

o 't" ‘§ l"}

age l of2

RE: wm MEssAsE

Peddy, Harmony

Sent: Friday, February 12, 2016 3:11 PM
To: Hafer, Justin

Cc: Knapp, Damon; Leibe, Melissa

lustin, Damon,

There are not 9 days in a weel<.
This is a \fVee|<’to date message not month to date message

Harmony V. Peddy

i\.-lississippi \""alli:_‘_\" Divisional Snles l\/l:-m;'\i.§er

('.`)l`l`i<_:<'\ ‘)“`it’)*T l ti~»"l(~'§f`)ti

l"`;-i.\: ~~t,._)._i~~’»’l ,l_ `l. ~"i">?"r`:;l

(_`r»:ll~~t:ilF)--:l;l§i~"lZTl

"People may not remember exactly what you did, or what you said, but they
will always remember how you made them feel. "

RTR

   

From: Hafer, Justin

Sent: Friday, February 12, 2016 2:06 Pl\/l
To: Peddy, Harmony

Subject: Fwd: WTD l\/lESSAGE

Harmony These have to be right or it loses value when l address the Rl\/ls. Can you please double check
your work before you send out. l am Sure there are others if his is wrong

Seni li‘r)n'i my Sprinl Samsun§._§ (eialzix_\_-"il§§‘ Nolc ~’l.

~~~~~~~~ Original message ~-~----~

From: "Knapp, Damon" <Damon.l<i]zti)p(¢izaai't)its.com>

Date: 2/12/2016 l:50 Pl\/l (Gl\/IT~O6:OO) j

To: "Hafer, lustin" <Justin,Hal`er@aarons.com>, "Peddy, Harmony" <l‘larmon\-'.l:’eddvi’§j>aai'o_its.ct)it)>
Subject; RE: WTD l\/IESSAGE '

Not sure where the 1.85 is coming from but my avg is 2.4. 194 NCDs/9 stores / 9; days.
Still not enough to overcome the payouts.

Pushing hard...

Thanks

Damon H. Knapp

Senior Regional l\/lanager

Aaronls, inc.
Four Rivers, /\/Is R/'ver, Ms De/to Reg/'ons

https://Webmail.zlarons.com/owa/?ae=ltem&t=lPl\/l.Note&id=RgAAAACV\/bhnjQtHkTh(W... 2/25/2016

./L arc "' "i' i"/' -
l(l Fwd; Wa$eij:g§$/v€%_€ZB-SSV-JCW Document 15-1 Filed 10/09/18 Page 36 01°4§,age 2 01,~2

Date: 2/11/2016 3:15 Pl\/l (GMT-Oo;OO)
To: "Knapp, Damon" <Damon.Knapp@aarons.com>

Cc: "Hafer, Justin" <Justin.Hafer@aarons.com>
Subject: WTD MESSAGE

jFour ] air | ease | 185 |

https://webmail.aarons.com/owzi/?ae=ltem&t=lPl\/I.Note&id:RgAAAACV\/blmjC)ll~lkaQ?... 2/25/2016

§ ut§qse¢@g§;o@@l€Z$- SS\/- .]CW Document 15- 1 Filed 10/09/18 Page 37 of 4§33g€ 1 01 »,

RE: WTD MESSAGE

Peddy, Harmony

Sent: Friday, February 12, 2016 3107 PM
To: Hafer, Justin

l will ask l\/|elissa to Cl'ieck the formula again
Sorry_

_HarmonyV. Peddy -
\iississippi \ 21 llc _v l)i\isioni l"`a|es i\-='l::iit;i;_;t:'i'
()lfir;r: 985 /l8_ 1,'.'
l 1\ 8) i:)~lll‘~l)

C`<_':ll~ti `l 1"'1~<-1 1115'-1-|1-27 l

"People may not remember exactly what you did, or what you said, but they
will always remember how you made them feel."

RTR

  

From: Hafer, lustin

Sent: Friday, February 12, 2016 2106 Pl\/l
To: Peddy, Harmony

Subject: Fwd: WTD l\/lESSAGE

Har.mony These have to be right or it loses value Whenl adchess the RMS. Can you please double check
your w01k befole you send out l am su1e the1e are others if his 1s w1o11g.

Senl 'l"i'nm my Spriniv Sz:unsung (`jzilz\x}-i'ii? Nolc ;l»,

-------- O1iigi11al message --------

From: "Knapp, Damon" <Damon.Knapp(r?iaarons.com>

Date12/12/2016 1150 PM (Gl\/IT- 061 OO)

To: "Hafe1, Justin" <lustin llate1/a)aa1 ons com>, "Pecldy, Ha1mo11y" <l_laimon\ Peddy (ciiamons com>
Subject: RE: WTD l\/IESSAGE

 

 

Not sure where the 1.85 is coming from but my avg is 2.4. 194 NCDs/9 stores / 9§days.
Sti|l not enough to overcome the payouts.
Pushing hard..,

Thanks,

Damon H. l<napp

Senior Regional l\/lanager

Aaron's, lnc.

Four Rivers, /\/Is River, Ms De/ta Reg/'ons
601-807-8083 (l\/l)

855-461-2933 (F)

https://Webmail.aarons.com/owa/?ae=ltem&t=lPl\/I.Note&id=RgAAAACthnjQtHl<TbQ'/... 2/25/2016

*,;' '7 @r rs .
§§ WC&MES§M{Dl€ZB-SSV-JCW Document 15-1 Filed 10/09/18 Page 38 of 4':'1»age 2 sz

601-307-8033 (ivi)
sss-461-2933 (i=)

 

From: Hafer, Justin

Sent: Thursday, February 11, 2016 7122 Pl\/l
To: Peddy, Harmony; Knapp, Damon
Subject: RE: WVD MESSAGE

2.5 has to be your bottom line
3.0 is where you have to work to
5 is possible Just change the standard

fs`<:nt i`roni in_\_»' &iprinl S:.ui'i.sung ('l;-i.l;;i.xy~'l§l‘ l\.'otc i.

-------- Original message ------~-

From: "Peddy, Harmony" <Harmony.l)eddv@aarons.coin>
Date: 2/11/2016 3115 Pl\/I (GMT-06:00)

To: "Knapp, Damon" <Damon_.K_impp(€r,`.'aarons.com>

Cc: "Hafer, Justin" <lustin.lelafer(c?>aarons.com>

Subject: WTD l\/IESSAGE

FOur 414 »5358 ’|.85 '

 

https1//webmail.aarons.com/owa/'?ae=ltem&t=lPl\/I.Note&id=RgAAAACV\/bhnjQ'll-ll<'l`b97... 2/25/2()16

l;§;/: `VCDBMAGEl€ZB-SSV-JCW Document 15-1 Filed 10/09/18 Page 39 01°45{)age j sz

` FW: WTD MESSAGE

Peddy, Harmony

Sent: Friday, February 12, 2016 3109 PM
To: Leibe, Melissa

l\/le|issa,

See below from lustin and Damon.
V\/ould you mind checking the formula to make sure it is dividing correctly, the amount of days?

Thanl<si

Harmony V. Peddy

i\-"lississippi \"`:.~1lley Divisional 82;1les l\-lzinz.iger

Ollict:‘ 985~`718“4358

l:z'ix--HF)B"--l’ll l ~~:":)77~'1v

thill-ti l l";i"~~'-l l l")"~-l 27 l

"People may not remember exactly what you did, or what you :said, but they
will always remember how you made them feel."

RTR

From: Hafer, Justin

Sent: Friday, February 12, 2016 2106 Pl\/l
To: Peddy, Harmony

Subject: Fwd: WTD l\/lESSAGE

Harmony. These have to be right or it loses value when l address the Rl\/ls. Can you please double check
your work before you send out. l am sure there are others if his is wrong

Scnt l`rnm 1'11_\;‘ t§priiil Samsung ('_`1"1-1lu,\jr-"'li`_.3 l\lutc ivl.

-------- Original message ---»~--- 1

From: "Knapp, Damon" <Damon.Knapp@aarons.com>

Date: 2/12/2016 l:50 Pl\/I (Gl\/IT»06:OO)

To: "Hafer, Justin" <Justin.l';lafer([zlaarons.com>, "Peddy, Harmony" <l~larmonv.Pedd\.-'(¢':r.`)aarons.com>
Subject: RE: WTD MESSAGE

 

Not sure where the 1.85 is corning from but my avg is 2.4. 194 NCDs/9 stores / 9 days.
Still not enough to overcome the payouts.
Pushing hard...

Thanks,
Damon H. Knapp

https://webmail.aarons.coiiuowa/?ae=ltein&t=lPl\/l.Noic&id=RgAA/\ACthnjQfHkTh97... 2/'25/2016

Y~'< (L\ o\‘x‘ l'\

FW@{§\@@@@MQ@A\G@l€ZB-SSV-JCW Document 15-1 Filed 10/09/18 Page 40 01‘4§age 1 01;2

Fwd: WTD MESSAGE

Hafer, Justin

Sent: Friday, February 12, 2016 3106 PM
To: Peddy, Harmony

Harmony. These have to be right or it loses value when I address the Rl\/ls. Can you please double check
your work before you send out. l am sure there are others if his is wrong.

Senl. l`ri,)i'n my Spi'inl Sun'):zung ('iz;\liz\x_\'€l?l) i\lole »l.

-------- Original message ----~~--
From: "Knapp, Damon" <Damon.Knapp@aarons.eom>

Date: 2/12/2016 l:50 PM (GM"l`-OG:OO)
To: "Hafer, .lustin" <Justin.Hafer@aarons.com>, "Peddy, Harmony" <Harmony.Peddy@aarons.com>
Subject: RE: WTD MESSAGE

Not sure where the 1.85 is coming from but my avg is 2.4. 194 NCDs/9 stores / 9_days.
Still not enough to overcome the payouts.
Pushing hard...

Thanks,

Damon H. Knapp

Senior Regional l\/lanager

Aaron's, lnc. _

Four Rivers, M$ River, M$ De/to Regions
601-807-8083 (l\/l)

855-461-2933 (F)

From: Hafer, Justin

Sent: Thursday, February 11, 2016 7:22 PM
To: Peddy, Harmony;~Knapp, Damon
Subject: RE: WTD MESSAGE

2.5 has to be your bottom line
3.0 is where you have to work to
5 is possible lust change the standard

§§e.ui i`i'c')i'n u'i_\' S}')i`lnl ."_izii'i'isunj__j (i;,\.lz\‘~;}'il§‘ :`\lt:»lu »'l.

-------- Original message -----~--
From: "Peddy, Harmony" <Harmony.Peddy@aarons.com>

https://webmail.aarons.com/owa/?ae=ltem&t=lPl\/l.Note&id=RgAAAACthnj Qfl~lklb97... 2/25/20 l 6

!Czlc'\rl~¢

RE;(WCBMES§M£Dl€ZB-SSV-JCW Document 15-1 Filed 10/09/18 Page 41 of 4§3§;€ 2 sz

 

 

From: Hafer, Justin

Sent: Thursclay, February 11, 2016 7:22 PM
To: Peddy, Harmony; Knapp, Damon
Subject: RE: WTD MESSAGE

2.5 has to be your bottom line
3.0 is where you have to work to `
5 is possible lust change the standard

Sent l`roin my Spi'ini; Sainsi.ing (_fi;ili.i,\'_\"lli> Noli: cl.

-------- Original message --------

From: "Peddy, Harmony" <.l}larmony.Petldx/<H>aai`oiis.ci)iii>
Date: 2/11/2016 3:15 Pl\/l (GMT-OG:OO)

To: "Knapp, Damon" <Damon.Knappfc_`i)",aarons.eom>

Cc: "Hafer, Justin" <Justin.lial`er(Zi)aarons.com>

Subject: WTD MESSAGE

 

 

lFour l _44 | -5353 | 185 |

 

https://webmail.aarons.com/owa/?ae=liem&l=lPl\/l.Note&id=RgA/-\AACthnjQlHka97... 2/25/2016

Re: Waeei£gl“£edu;@l€ZB§`§SV-JCW Document 15-1 Filed 10/09/18 Page 42 of 45Page1 Of3
ch l c § l: ` l
C

Re: Marketing Today!

Peddy, Harmony

Sent: Friday, February 19, 2016 12:23 PM
To: Hafer, Justin

lt is only the same today

lt is usually updated every morning but l am off today so can't update it.

l am going to ask Melissa to update it for me today and send it to me so it can be updated tomorrow.
When you say things like, "it is the same every day”

Where do you get that?

l work really hard to update that every day.

One day of it being the same is far from every day.

Harmony V. Peddy

l\/Iississippi Valley Divisional Sales Manager
Ce1161'5-415-4271

Ofi'ice 985-781-0214

 

On Feb 19, 2016, at 10:48 Al\/l, "Hafer, .lustin" <.lusiin.l~lat`ei'i’@’,aarons.eom> wrote:

When are you updating the chart at bottom of report. lts the same eve'ryday?
Shouldn’t it be updated daily to let them know Where they are? `

l have addressed this multiple times.

Through yesterday or day behind But it needs to be updated.

just/n Hafer

Divisional Vice President
l\/lississippl Valley Operations

iustin.hafer@aarons.corn

Aaron's inc
FAX# 844-309~8815

From: Peddy, Harmony

Sent: Friday, February 19, 2016 7:53 AM
To: SaLO Mississippi Valley Operations
Subject: Marketing Today!

 

§Nday§
§§ Sl\/§»~l\/la§<;e f§§ales §§a§ls§ t i`§§rar §i§§ § i‘\,,.§§ri§rri§i§§ §
tree the §Ieli li’l'§i:)ne ser§§:§t, l

g ”Hi ,__”______This is __w__,_*from Aaron'sl l.)i¢;:l you know we have cell pl'ior\es starting at
only $29.99 a mc)nth!

@ Hecause you have such great credit with us, l can oiler you the Gala)<y 55 ti"i`;`. or the Note F.§
for only 569.99 a mdn'th!

§ This is a limited utter to only our best customers

g Would you like me to go ahead and update your im"ori’nai'ion and type you up n'ior:tl'il’;/ or

=»‘--`

§§

https://webmail.aarons.Com/owa/?ae=ltem&t=lPl\/l.Note&id=RgAAAACthn_iQlHka97... 2/23/2()16

Re: MQQS€li¢gZJlB)d)a/y©l€ZS-§§\/l.]§\dl/ l:DOCUment 15-1 Filed 10/09/18 Page 43 01 4@3§€ 2 Of3
'l ;

la

C

semi~monthly?”

CI.S»§§W-l\/i
B§:)t:h~~§`l
abeut

ailing §§ti§'_'l, l:¢`lye§‘l {§§§1§§'§§rn§§§§§ §*§i§ §;

all 10 l§’ai§;§ in i~§§§lls §.`,l§ §::';§;§§
[§§o§;lu§;t §§§ iy§§§§§§` §§

"l-li___

of your ___,$Z 500 credit that you have here with us

We have some greai specials for the Tax 5eason and because you are a \/ l l-* custemer l

can offer you_ _ as low as __~ .-(l ind out what they need}
Would you like me to type that up and deliver it C.Q.D?

this is__ from Aaron’ s! l just vvanted to let you know that you axe not using §li

Bette§§§ 2§§§ e»n§a§i §§§e your §§;§ §?§a§a? §§§§§§ §§ eeii §§§§§§§§e
§§

nails and §§§§;s r§§ year §§§a§§e§s a§§§§ y§§u§

§§§§§: §: ia §§ i§§§§:;§

the eat§;:§§§§§es §§i' year eai§§§ §:§y ”Z§:§;§U§

Varriance from your 60 NCD Goal.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cust
D|v

Store Name OpnMgt Region Cust Dlv current Varriance
C1351 FOREST 20090626 Capila| 38 26 '34
C0336 Jennings 20010201 Zydeco 37 35 -25
COSSB DeRidder 20051105 Zydeco 37 29 -3 l
C0691 Winnl'ield 2004070'1 Four 36 24 -36
COBBB Cl_lNTON 20061208 Capital _ 36 14 ~46
C1579 Mansfie|d 20120406 Four 36 15 ~45
01350 BAY MINETTE 20090210 gilliam 35 25 ~35
C1053 CANTONMENT 20071210 grue];ze 35 20 -40
C0924 Jasper 20051219 AB/|/§MA 35 26 ~34
C005B JEFFERSON 19931001 Big Easy 34 19 -41
C1596 Fayelle 20120629 §§MA 34 33 -27 t
C0675 Tallulah 20040701 l\?/|i§er 33 24 '36 g
C1442 KOSClUSKO 20100820 Capilal 32 24 -36
61131 DONALDSONV|LLE 20091217 §llgk 31 25 -35
COSlO Richland 20031201 l;levae[: 28 30 -30
61725 PLAOUEM|NE 20140221 §llgk 27 16 -44
C1511 Al\/lORY 20101216 l\BA/§MA 25 36 ~24
C1710 Slullgarl 20140711 S AR 23 17 -43
C1207 CLANTON 20071214 BAMA 21 27 »33
COG?Q Columbia 20040701 Four 20 24 ~36

 

Harmony V. Peddy

littps://webmail.aarons.com/owa/?ae=ltem&t=lPM.Note&icl=RgAAAACthnj Qfl-lklb‘)7...

2/23/2()16

Re: MQ§§§[§JIQ,MQlGZB§S}§\XJCWV€~Document 15-1 Filed 10/09/18 Page 44 of 4§,3§€ 3 01~3

;\='iis:§issippi \/":§iit-.\\_-‘ i`)i\'~'i$i§_.)i§z\i S;ii<;;'$ R~'iz\i§;-§g;oi'
(')ffice €iSB--F`l 8~ ""
'I""zi§;~'§` 115k ‘ f

(__`l<_»:.il»~~("ii.i'")~'~'i ,l 5~--11-‘;'"71 5

"People may not remember exactly what you did, or whatjyou Said,
but they will always remember how you made them feel." f`

RTR

      

https://webmail.aarons.c01§§/0\y21/?ae=ltei§§&t=IPM.NOt€&id=RgAAAACV\/blmjQH'I!<FI`|JQT.. 2/23/2016

§"1“11 15-1 Filed 10/09/18 Page 45 0145 6

NFUR®L©C§!CA§
11\1€§'1111111§

A D|\/1S10l\1 OF PAR/-\Dl($l\/l HE/\LTH SYSTEM

    

 

 

Deai' 811011\/1211'1211110__,

1\/13 1-1211111011)/ Peddy is a longstandinO pat10111 011111110 A1 11115 1111§@ l 1001 111111 she 1s 001111§10101)/

disabled 0111010 se\/e1e cleh1111111111<1 1111111311105 and associated 00<11111'1\/@ difhcuhies. l have

10001§§111011c10t11hz11shc1011221111110111 \\/01<1215 l feel tha1001111111111§§1 11111@1 011116111000111§2111011 will
§ have continued 1011;;101111 1101111110111211 011"€015 10 1101 health

81110010.1 y, m

 

Patl'icl< Glynn, _l\/I.D

 

